Return to Main Document [mexoro8k100306.htm]
 
Exhibit 10.26

 
EXPLORATION AND SALE OPTION AGREEENT OF MINING CONCESSIONS ENTERED BY AND
BETWEEN “MINERA EMILIO, S.A. DE C.V.” REPRESENTED BY JOSE EMILIO TOUCHE CREEL
AND YOLANDA CECILIA TOUCHE CREEL, HEREINAFTER REFERRED TO AS “THE GRANTOR” AND
“SUNBURST MINING DE MEXICO, S.A. DE C.V.” REPRESENTED BY ROBERT KNIGHT AND MARIO
AYUB TOUCHE, HEREINAFTER REFERRED TO AS “THE GRANTEE”, AGREEMENT EXECUTED
ACCORDING TO THE FOLLOWING REPRESENTATIONS AND COVENANTS.
 
 
REPRESENTATIONS:
 


I.- THE GRANTOR represents by his designated legal proxy:
 

a)  
To be a corporation duly incorporated under the laws of Mexico addressed in the
City of Chihuahua, Mexico, by public deed number 8309, granted before Jose
Antonio de Lascurain, Notary Public No. 21, in present duty for the Morelos
District, State of Chihuahua, duly recorded at the Real Estate Public Records
Office, Commerce Section under No. 15, Folios 1, Book 460.




b)  
His legal proxy has full powers and authority to execute this agreement, which
have not been revoked nor restricted.




c)  
He is the holder of various mining concessions located in the Municipality of
Moris, State of Chihuahua, described in the document attached as Exhibit 1,
concessions free of any lien or encumbrance, and is willing to grant THE GRANTEE
an exclusive permit to explore, evaluate, develop, drill and remove materials to
be analyzed under the provisions contained herein.




--------------------------------------------------------------------------------


 
II.- THE GRANTEE represents through his legal proxy:
 

a)  
To be a corporation duly incorporated under the laws of Mexico, addressed at
Division del Norte #305, Chihuahua, Chih., Zip Code 31203, Mexico, by public
deed number 9912, granted before Guilebaldo Flores Tirado, Notary Public 118, in
present duty for the District of Mazatlan, State of Sinaloa, duly recorded at
the Real Estate Public Records Office, Commerce Section under electronic
mercantile folio 17658*2.




b)  
Its designated legal proxy has full powers and authority to execute this
agreement, which has not been revoked nor restricted.




c)  
It is a mining company with vast experience in the field, with all human,
material and financial resources required for the accomplishment of the purposes
herein described, and within its corporate objectives are to perform exploration
and working activities and acquisition of mining concessions, mining deposits,
pursuant to the Mining Law and its ordeals, as well as admission of foreign
investors, among others.




d)  
It is his will to enter into this agreement for the performance of the
exploration activities under the terms herein provided, and its evaluation and
research.

 
III.- Both parties state that upon execution of this contract, there was no
malicious intent, error, duress nor undue advantage among the parties herein and
any previous understanding between the parties whether written, oral or inferred
from any of their combination is hereby superseded by this agreement.
 
IV.- The terms herein below shall have the following meaning, whether in capital
letters or their initials.
 

a)  
AGREEMENT shall mean this instrument signed by both parties, together with its
exhibits and amendments entered while in force.




b)  
MINING CONCESSIONS shall mean the certificates or titles granted by the
competent government authority covering the exploration and working rights
therein described in Exhibit 1.




c)  
MINING CLAIM shall mean the superficial and underground area within the
perimeter of each Mining Concession described in Exhibit 1.




d)  
EXPLORATION shall mean all activities included in Clause One, as well as any
other activity provided by the Law.




e)  
LAW is the Mining Law in effect and its regulations and any other ordeal that
might substitute it, its amendments and modifications which might become
effective during the term of this Agreement.




f)  
OPTION is the right contained in Clause Seven which authorizes THE GRANTEE to
purchase the Mining Concessions described in Exhibit 1, subject to the terms and
conditions provided herein.




g)  
Either BOTH PARTIES or THE PARTIES shall mean THE GRANTOR and THE GRANTEE
together.




h)  
MASTER EXPLORATION PLAN is the document or documents that comprise all the
studies, reports, work, projects, results, analysis and any other activity
referred to in Clause Eight, logically and understandably.



ONCE ACKNOWLEDGED THE ABOVE, both parties bind themselves and agree to the
following
 
 
C L A U S E S:
 


 
ONE.- PURPOSE.- During the term of this agreement and subject to due compliance
of the obligations agreed herein by THE GRANTEE, THE GRANTOR grants THE GRANTEE
the exclusive right to carry out exploration work within the Mining Claim
 

--------------------------------------------------------------------------------


 
described in Exhibit 1, and may carry out by himself or by third parties all
necessary activities to assess the potential mining of said claims, being
authorized to perform directly or through third parties all the activities
needed to determine mining potential of said Parcels, finding mineral deposits
and its quantization, perform lab analysis, exploitation feasibility studies and
to elaborate the exploitation project and economic, financial and technical
studies needed to develop Mining Claims.
 
Pursuant to the above, any exploration activity shall include but is not limited
to drilling, digging, removal of ore by any means permitted by the law, use of
explosives, counter map, measurement, mark boundaries, geographical points,
build boundary stones, and identification points, build roads, trails, access,
bridges, water channels, ponds and reservoirs, and any others deemed convenient
for the purpose of this agreement. Likewise, any other activity not listed above
and contained in Article 29 of the Mining Law, Sections I to XV is included.
 
THE GRANTEE agrees to perform exploration activities in the Mining Claims in
accordance to the Master Plan of Exploration Activities to be developed during
the term of this agreement provided in the terms and conditions herein.
 
TWO.- ACCESS TO CLAIMS AND DOCUMENTS. THE GRANTOR herein awards the most ample
access to THE GRANTEE, his employees, representatives, agents, contractors,
partners and investors to enter the Mining Claims and its facilities, tunnels,
roads, trails, creeks and available water as well as performing all type of
improvements, land clearings and roads to carry out exploration work.
 
Likewise, THE GRANTOR hereby delivers copies of the Mining Concessions, their
records, payment of duties for the last fiscal period, and any information of
past exploration and work available.
 
THREE.- GRANTOR’s WARRANTIES. THE GRANTOR represents and agrees to THE GRANTEE
as follows:
 

a)  
THE GRANTOR holds exclusive title of the Mining Concessions described in Exhibit
1, and shall maintain said ownership to allow THE GRANTEE full exercise of its
exploration activities and the Option Right contained in Clause Seven of this
instrument.




b)  
All Mining Concessions are in effect at the signature of this document and
agrees to keep them in effect while effective, free of any lien or encumbrance,
claim from third parties, and in full compliance with the Mining Law and its
regulations.




c)  
No other individual, office or corporation has entered into an agreement or
option to acquire the Mining Concessions subject matter of this contract, in
whole or in part, neither limit nor restrict their rights in any way




d)  
There are no claims, suits nor conflict related to neither the possession of the
Mining Concessions, nor knowledge of the existence of any of them and there is
no individual or entity holding any royalty, economic or legal interest in
relation to the production of mineral ore under said Mining Concessions.




--------------------------------------------------------------------------------


 

e)  
The Mining Concessions are legally and physically identified and described in
the copy of each concession included in Exhibit 1.




f)  
During the term of this Agreement, THE GRANTOR shall:

 

i)  
Not reduce nor file a reduction petition of the area covered by the mining
concessions without the written consent of THE GRANTEE.




ii)  
Not encumber, impair or offer as collateral the rights derived from the Mining
Concessions, except to guarantee an obligation contracted herein.




iii)  
Perform all required, necessary or pertinent act to prevent any third party from
encumbering, affecting or damaging the rights covered by the Mining Concessions.




iv)  
Guarantee and protect the uninterrupted and safe possession and enjoyment of the
exploration rights herein granted.




v)  
Refrain from carrying out any inconsistent act with the provisions of this
agreement.



FOUR.- WARRANTIES AND REPRESENTATIONS OF THE GRANTEE. THE GRANTEE states and
guarantees THE GRANTOR:
 

a)  
To be a corporation duly incorporated according to the laws of Mexico, duly
authorized and recorded as a mining corporation pursuant to the Mining Law and
its regulations to enter into this agreement and to exercise the Option herein
contained to acquire the Mining Concessions.




b)  
To have all human, financial or material resources to perform the exploration
work herein provided, efficiently and effectively, in full compliance with the
ordeals and objectives stated in the Exploration Master Plan to be prepared.




c)  
To faithfully comply with all partial payments described in Clause Six, which
shall be definite and in benefit of THE GRANTOR.




d)  
Comply with the times, activities and investments plans set forth in the
Exploration Master Plan referred in CLAUSE EIGHT.




--------------------------------------------------------------------------------


 

e)  
Pay all corresponding taxes and dues during the exploration term



FIVE.- TERM. This agreement shall be effective for five years from the date of
its execution, which shall not be extended except for those causes included in
this instrument; therefore, this Agreement shall conclude on June 22, 2011.
 
SIX.- CONSIDERATION. THE GRANTOR shall receive from THE GRANTEE as authorization
to explore the Mining Claims, and for awarding an Option to Purchase the Mining
Concessions described in Exhibit 1, the amount of $282,000.00 (two hundred and
eighty two thousand 00/100 dollars of the United States of America (herein after
referred to as “dollars”) amount that shall be paid as follows:
 

a)  
The amount of $30,000.00 (thirty thousand U. S. dollars) upon the execution of
this Agreement. This amount includes the $10,000.00 (ten thousand U. S. dollars)
paid at the signature of the letter of intent entered by the parties.




b)  
$2,500.00 (two thousand five hundred U. S. dollars) per month as of August 21,
2006, and so on for each month elapsed and until the first anniversary (twelve
months).

 

c)  
$3,500.00 (three thousand five hundred U. S. dollars) per month as of the
beginning of the second yearly term, that is, on August 21, 2007, and every
month for the whole second yearly term.




d)  
$5,000.00 (five thousand U. S. dollars) monthly, during the third, fourth, and
fifth yearly term, on the 21st. day of each month.

 
Payment of any and all amounts herein provided shall be net and definite, in
benefit of THE GRANTOR, and shall be made in the indicated currency and free of
any deduction, withholding or compensation. The corresponding added value tax
shall be added to such amounts.
 
In the event of any delay in the timely compliance of one or more payments
described above, shall bear interests at the rate of 2% yearly until the total
amount due is fully paid.


In the event the option is exercised before the maturity of the Agreement
herein, it shall cause the anticipated enforceability of any amount due
according to the above mentioned chart. The receipt issued by THE GRANTOR, duly
specified as to any partial amount covered, proves due compliance of payment of
every partial amount mentioned. Except in the event THE GRANTEE resolves to
terminate this agreement and cancel any obligation and rights herein contained,
THE GRANTEE shall not be bound to make any payment not due, specified herein.


SEVEN.- OPTION. By this provision, THE GRANTOR agrees to transfer and assign,
and hereby grants to THE GRANTEE an option to buy the total Mining Concessions
described in Exhibit 1, together with all its rights and all other
 

--------------------------------------------------------------------------------


 
circumstances that correspond by fact or law. This option to purchase the Mining
Concessions shall be for a term equal to the term of this agreement (five
years), during which THE GRANTEE may exercise the Option herein specified.


Prior to exercising the option herein, THE GRANTEE shall produce notice to THE
GRANTOR within 30 days before the effective date when exercising the Option,
regarding his irrevocable intent to exercise the option and acquire the Mining
Concessions, the name of the Notary Public before whom the corresponding
contract shall be signed and the date and time to execute such transaction.


Upon the execution of the Option to purchase the Mining Concessions subject
matter of this Agreement, THE GRANTEE shall pay THE GRANTOR the amount of
$300,000.00 (three hundred thousand 00/100 U. S. dollars), as consideration for
the sale of the Mining Concessions. THE GRANTOR may elect to receive as payment
an amount equal to the accounting value of shares for US $500,000.00 (Five
hundred thousand U. S. dollars) in shares issued by Mexoro, grantor of 100% of
the shares owned by Sunburst Mining de Mexico, S. A. de C. V. The par value of
said shares shall be the means value of said shares for the last 30 days prior
to the date when the notice to exercise the option is served.


EIGHT.- Minimum Investment in Exploration. THE GRANTEE agrees to invest a
minimum of 2 (two) million dollars in exploration work during the term of this
agreement. THE GRANTEE also agrees to show THE GRANTOR the exploration schedule
to be carried out each year and to deliver the work and expense reports prepared
in the previous year within the first three months of the maturity of each
yearly term.


Upon the execution of the Option to purchase the Mining Concessions, THE GRANTEE
shall deliver THE GRANTOR the Mineral Ore Reserve Survey at that time and the
work and investment plan to initiate the production within the Mining Claims,
subject matter of this agreement. This Plan shall include the time when the
feasibility survey shall be concluded, which may not be more than three years
after the purchase option is exercised.


In the event THE GRANTEE requires a longer term to conclude the reserves survey,
an extension shall be requested to THE GRANTOR, which once analyzed, assessed
and justified, may agree on a new term to conclude and deliver said Feasibility
survey.


NINE.- ROYALTIES OVER NET LIQUIDATIONS. THE GRANTEE agrees and is bound to
timely pay THE GRANTOR, a Royalty over the amount of any Net Liquidation
received from the sale of the mineral ore removed from any part of the Mining
Claims, once the option to buy the Mining Concessions is exercised and all along
any work performed in said Mining Claims. Net Liquidations shall have the
meaning stated in the attached document as Exhibit 2, which is part of this
agreement.



--------------------------------------------------------------------------------


 
The amount of any royalty shall be computed by applying those percentages stated
herein to the amount of every Net Liquidation for sale of mineral ore, using as
base price the Golden Ounce at the London Metal Exchange. In the event the price
of gold is less than or equal to $600.00 (six hundred 00/100 U. S. dollars) per
ounce the royalty shall be 3% (three percent) over the net smelting sales (NSR)
as defined in Exhibit 2. And, if the price is higher than $600.00 (six hundred
00/100 U. S. dollars) the royalty shall be 4% (four percent) over net smelting
sales (NSR).
 
The Mining Concessions shall remain as mortgage guaranty in favor of THE GRANTOR
to guarantee compliance of due and timely payment of royalties over net
liquidations stated herein, warranty which shall remain in effect during the
working term. All other provisions of this warranty shall be included in the
agreement executed before the Notary Public legalizing the Purchase Option
Agreement by THE GRANTEE.
 
Failure to timely comply with one or more payments previously described shall
cause interests at the yearly rate of 2% (two percent) until fully paid.
 
TEN.- LIQUIDATED DAMAGES. When at the second anniversary following the execution
date of the purchase agreement of the Mining Concessions, THE GRANTEE fails to
initiate the Commercial Production (as defined in Exhibit 2)) of mineral ore
from any part of the Mining Claims, or once it has started but interrupted by
causes attributable to THE GRANTEE, THE GRANTEE shall pay THE GRANTOR every year
the amount of $100,000.00 (one hundred thousand U. S. dollars 00/100) as
liquidated damages, for each term of twelve months where such delay or
interruption persists. As of the third year from having exercised the purchase
option contained in this agreement, and the commercial production has not
started, the liquidated damages shall be US$200,000.00 (two hundred thousand U.
S. dollars 00/100). When said delay or interruption is due to Acts of God or
force majeure or when the metal ore is less than $300.00 (three hundred U. S.
dollars 00/100), said liquidated damages shall not be applied during a maximum
term of 12 months during which the gold price per ounce were below the mentioned
price.
 
ELEVEN.- ASSIGNMENT OF RIGHTS. To assign all or part of the rights derived from
this agreement, from the Mining Concessions or Purchase Option and Royalties set
forth, a written consent from the other party shall be required which shall not
be unreasonably denied. The interested party shall notify the other party her
will to assign the rights, the name of the acquiring party or proposed
substitute, conditions and details of said operation, as well as the manner to
guarantee compliance with the reciprocal obligations of THE GRANTEE and THE
GRANTOR. Once the notification is received, it shall have 30 days to review the
operation, the documents and any personal considerations of the acquirer, as
well as to object and make comments. Any objection made within the specified
term shall interrupt such assignment until the necessary agreements and
guarantees to the instrument herein are obtained.
 

--------------------------------------------------------------------------------


 
TWELVE.- ACTS OF GOD OR FORCE MAJEURE. In the event THE GRANTEE at any time
during the Option period or after its execution is prevented or delayed to
comply with any obligation contained herein by labor strikes, general fuel
shortages, fires, war, catastrophe, government regulations restricting regular
operations, the specified term for complying with the obligation, shall be
extended for the same time such delay persists.
 
THE GRANTEE shall, within thirty (30) days, notify THE GRANTOR of each and every
Act of God or force majeure provided herein, and once such event is over, THE
GRANTEE shall likewise notify THE GRANTOR in that regards, attaching the details
of the number of days during which compliance of the obligations pertaining to
THE GRANTEE have been extended as a result of such event.
 
THIRTEEN.- DEFAULT AND TERMINATION. When at any time during the effect of this
agreement or in the Assignment definite agreement, one of the parties
(hereinafter referred to as “The Party in Default”) fails to comply with any
obligation agreed herein or is under falsehood of any representation or
agreement stated therein, the other party is entitled to terminate this
agreement, unilaterally and without need of resolution or injunction, provided
the following is complied with:
 
a)  Said party has previously delivered, in writing, to the Party in Default, a
default notice describing the details of any obligation in non compliance or the
statements or false contracts, and
 
b)  The party in default has not rectified or initiated the cure for such
default within 30 (thirty) days from said notification or has not initiated the
procedures to correct said default by due payment due or by complying with the
obligations in default.
 


FOURTEEN.- NOTICES. All notices and communications to be made between the
parties as a result of the application, compliance and execution of this
agreement shall be made in writing and delivered to the corresponding address
stated for effects of this agreement, which until further written notice
otherwise shall be the following: domicile appointed by the parties, which
otherwise provided it shall be understood as the following:
                      
  a) THE GRANTOR:
Minera Emilio, S. A. de C. V.
Attention: Jose Emilio Touche Creel
Trasviña y Retes No. 3700
Colonia San Felipe,
Chihuahua, Chih., Mexico
Tel. (614) 414-2207
Fax (614) 414-1055


 
b) THE GRANTEE:
 

--------------------------------------------------------------------------------


 
Sunburst Mining de Mexico, S.A. de C.V.,
Attention: Tracy Allin Moore or Robert Knight
Division del Norte No. 305,
Colonia San Felipe
Chihuahua, telephone 614 414 7191, 4147251.
 
The parties herein may change their designated addresses by notifying the other
party 10 (ten) days in advance.
 
All notices shall be made either: (i) personally, or (ii) by electronic means,
acknowledgment by certified mail or registered requesting the corresponding
acknowledgment receipt, or (iii) by certified or registered mail acknowledged
receipt requested or by courier.
 
All notices shall be valid and deemed received (i) if served personally on the
same date made and during regular working hours, and if served out of working
hours, the following working day, (ii) if made by electronic media, the
following working day when confirmation mailed by certified or registered mail
is received, and (iii) if made by courier or parcel delivery, the following
working day of delivery.
 
FIFTEEN.- APPLICABLE LAW AND JURISDICTION. For construal, execution and
compliance of this agreement, the provisions of the Mining Law and its
regulations, the Commerce Code and the Civil Code of the State of Chihuahua
shall apply.
 
In the event of any controversy of the clauses and obligations inserted herein,
the parties agree to designate an arbitrator to determine or settle any
difference between the parties. The parties also agree to submit to the
Commercial Arbitration procedure determined by the Commercial Notaries Board of
the State of Chihuahua.
 
SIXTEEN.- GENERAL PROVISIONS.
 
(a) Both parties shall proceed in a bona fide manner and mutual cooperation in
all affairs related to this agreement, in the understanding that it shall not
constitute an obligation or responsibility other than those agreed herein.
 
(b) The annulment or invalidity of one or more provisions herein stated shall
not cause the invalidity of all the Agreement, except when it constitutes a
major impediment to comply with its object.
 
(c) The agreement herein shall not constitute or create an association between
the parties, nor cause any joint or individual obligation between them.
 
(d) Neither party shall have any authority to act or accept responsibility for,
on behalf of the other party, except expressly provided herein.
 
(e) The agreement herein contains the total agreement of the parties in regards
to its object; therefore, this instrument annuls and rescinds any other
agreement, contract or letter of intent, either oral or written executed by the
parties regarding such purpose.
 

--------------------------------------------------------------------------------


 
(f) This Agreement may not be amended unless said amendments have been signed by
both parties.
 
(g) The parties shall carry out or promote the duly performance of every act or
signing of any document reasonably required or recommended pursuant to the law
to execute the will of the parties contained herein.
 
(h) This agreement benefits and binds the parties, their corresponding
successors and assignees.
 
(i) The agreement herein and the rights and obligations acknowledged by the
parties in it, are strictly limited to the Mining Concessions and Mining Claims.
Each party shall have the free and unlimited right to contract, develop or
benefit from other business of any nature, either in competence or not with the
activities of the other party, or to invite the other party to participate or
allow such participation, including, but not limited to, business related to
mining rights or real rights adjacent to the area of interest or which have
previously been part of the superficial area of the Mining Concessions.
 
(j) Except expressly provided herein, THE GRANTOR shall keep as confidential all
and any information related to this agreement and the Mining Concessions and
shall not use said information for activities other than those provided herein
nor disseminate said information unless required by the law.
 
(k) THE GRANTOR reserves the right to access the Mining Claims to physically
verify the progress and work of THE GRANTEE, in the understanding that said
verification shall be made during working hours and prior notification to the
Manager of THE GRANTEE, without interrupting or hindering the ordinary
operations.
 
SEVENTEEN.- THE GRANTEE shall have the right to work the mines up to 30 tons
daily during the term of this agreement. This working right shall terminate at
the time THE GRANTEE exercises the Sale Option to the Mining Concessions. THE
GRANTOR shall be the responsible for the safety of the workers hired to carry
out this operation and is bound to hold THE GRANTEE free and harmless of any
suit that may result from such work. Likewise, THE GRANTOR agrees to perform
such work pursuant to the Mining Law.
 
EIGHTEEN.- LABOR AND LEGAL LIABLILITY. THE GRANTEE shall be the only responsible
for any injure, damage or death caused to the personnel performing their work,
either his employees or employees of contractors, agents, independent service
providers or laborer; therefore, he agrees to take all and any pertinent and
convenient safety step provided in the regulations.
 
Both parties acknowledge and agree that between the personnel or individual
performing any job within the Mining Claims, or visitor, there shall not be any
labor relationship or any other relationship with THE GRANTOR, his executives
and representatives.
 

--------------------------------------------------------------------------------


 
THE GRANTEE agrees to hold THE GRANTOR, its executives and representatives
harmless from any suit, claim or legal penalty of any nature whatsoever, and
therefore agrees to hire Lawyers at his own expense and carry out all convenient
or needed procedures to discharge or settle the dispute or controversy as soon
as possible. Any disbursement made by THE GRANTOR for said claims shall be
reimbursed within 30 days after the request.
 
NINETEEN.- Once the Mining Agency issues a new mining concession title over the
lot called SANTO NIÑO recorded under title 191810, or validates the present
title, such concession shall become part of this agreement with no additional
consideration than those stated herein.
 
TWENTY.- CONTRACTUAL LANGUAGE. Both parties sign this agreement in Spanish and
English languages. In the event of any discrepancy between the two versions, the
Spanish version shall prevail. The parties acknowledge having obtained
sufficient independent and legal counseling and having read and understood (by
means of their corresponding interpreters and legal counselors) all legal
effects and validity of this agreement in both versions, English and Spanish.
The attached English version is for reference only as Exhibit 3, which becomes
part of this instrument for all legal effects.
IN WITNESS WHEREOF, the parties signed this agreement in the city of Chihuahua,
Chih. Mexico on June 21, 2006.
 
“THE GRANTOR”
MINERA EMILIO, S.A. DE C.V.




JOSE EMILIO TOUCHE CREEL




“THE GRANTEE”
SUNBURST MINING DE MEXICO, S.A. DE C.V.






ROBERT KNIGHT     MARIO AYUB TOUCHE
LEGAL REPRESENTATIVES


WITNESS     WITNESS


YOLANDA CREEL LUJAN   MARIZA ALARCON BARRAGAN
 

--------------------------------------------------------------------------------




EXHIBIT “A”
MINING CONCESSIONS

 
1- Legal Description:



1.1.  
Lot: Carmela

1.2.  
Title No: 176856

1.3.  
Holder(s): Minera Emilio, S.A. de C.V. (100%)

1.4.  
Title Record: Book of Mining Concessions, Deed Number 96, page 25, Volume 240.

1.5.  
Location: Moris, Chihuahua

1.6.  
Recording Date: December 17, 1985 to December 16, 2010

 
1- Legal Description:



1.7.  
Lot: Maria Luisa

1.8.  
Title No: 170673

1.9.  
Holder(s): Minera Emilio, S.A. de C.V. (100%)

1.10.  
Title Record: Book of Mining Concessions, Deed Number 53, page 14, Volume 227.

1.11.  
Location: Moris, Chihuahua

1.12.  
Recording Date: June 11, 1982 to June 10, 2007



1- Legal Description:



1.13.  
Lot: Esperanza Segunda

1.14.  
Title No: 171000

1.15.  
Holder(s): Minera Emilio, S.A. de C.V. (100%)

1.16.  
Title Record: Book of Mining Concessions, Deed Number 220, page 56, Volume 227.

1.17.  
Location: Moris, Chihuahua

1.18.  
Recording Date: August 5, 1982 to August 4, 2032



1- Legal Description:



1.19.  
Lot: Verónica Segunda

1.20.  
Title No: 171083

1.21.  
Holder(s): Minera Emilio, S.A. de C.V.

1.22.  
Title Record: Book of Mining Concessions, Deed Number 243, page 62, Volume 228.

1.23.  
Location: Moris, Chihuahua

1.24.  
Recording Date: August 9, 1982 to August 8, 2007

 

--------------------------------------------------------------------------------




1- Legal Description:



1.25.  
Lot: La Chonca

1.26.  
Title No: 218432

1.27.  
Holder(s): Minera Emilio, S.A. de C.V.

1.28.  
Title Record: Book of Mining Concessions, Deed Number 332, page 166, Volume 332.

1.29.  
Location: Moris, Chihuahua

1.30.  
Recording Date: November 05, 2002 to November 04, 2052



1- Legal Description:



1.31.  
Lot: Silvia

1.32.  
Title No: 217673

1.33.  
Holder(s): Minera Emilio, S.A. de C.V.

1.34.  
Title Record: Book of Mining Concessions, Deed Number 293, page 147, Volume 330.

1.35.  
Location: Moris, Chihuahua

1.36.  
Recording Date: August 6, 2002 to August 5, 2052



1- Legal Description:



1.37.  
Lot: La Cumbre

1.38.  
Title No: 216091

1.39.  
Holder(s): Minera Emilio, S.A. de C.V.

1.40.  
Title Record: Book of Mining Concessions, Deed Number 151, page 76, Volume 326.

1.41.  
Location: Moris, Chihuahua

1.42.  
Recording Date: April 9, 2002 to April 8, 2052



1- Legal Description:



1.43.  
Lot: La Cumbre II Fracc. A.

1.44.  
Title No: 220350

1.45.  
Holder(s): Minera Emilio, S.A. de C.V.

1.46.  
Title Record: Book of Mining Concessions, Deed Number 90, page 45, Volume 338.

1.47.  
Location: Moris, Chihuahua

1.48.  
Recording Date: July 18, 2003 to July 17, 2053



1- Legal Description:



1.49.  
Lot: La Cumbre II

1.50.  
Title No: 220349

1.51.  
Holder(s): Minera Emilio, S.A. de C.V.

1.52.  
Title Record: Book of Mining Concessions, Deed Number 89, page 45, Volume 338.

1.53.  
Location: Moris, Chihuahua

1.54.  
Recording Date: July 18, 2003 to July 17, 2053




--------------------------------------------------------------------------------


 
1- Legal Description:



1.55.  
Lot: Segunda de Santa Teresa

1.56.  
Title No: 219233

1.57.  
Holder(s): Minera Emilio, S.A. de C.V.

1.58.  
Title Record: Book of Mining Concessions, Deed Number 53, page 27, Volume 53.

1.59.  
Location: Moris, Chihuahua

1.60.  
Recording Date: February 20, 2003 to February 19, 2053



1- Legal Description:



1.61.  
Lot: Fortunato 2

1.62.  
Title No: 214274

1.63.  
Holder(s): Minera Emilio, S.A. de C.V.

1.64.  
Title Record: Book of Mining Concessions, Deed Number 134, page 87, Volume 321.

1.65.  
Location: Moris, Chihuahua

1.66.  
Recording Date: September 6, 2001 to September 5, 2051



1- Legal Description:



1.67.  
Lot: Santo Niño 3

1.68.  
Title No: 220150

1.69.  
Holder(s): Minera Emilio, S.A. de C.V.

1.70.  
Title Record: Book of Mining Concessions, Deed Number 250, page 125, Volume 337.

1.71.  
Location: Moris, Chihuahua

1.72.  
Recording Date: June 17, 2003 to June 16, 2053

 

--------------------------------------------------------------------------------


 
EXHIBIT “B”


ROYALTIES ON NET SMELTING LIQUIDATIONS


ARTICLE I
DEFINITIONS


Every term in capital letter used and not defined in this Exhibit shall have the
meaning designated to those terms in this Instrument. The following terms used
herein shall have the following meanings (in the event any term or definition in
this Exhibit were in conflict with any term or definition designated in the
Agreement, the term or definition in this Exhibit shall rule or prevail):



1.1.  
“Affiliated” means every Person who directly or indirectly controls, is
controlled or is under the common control of any of the parties of this
Agreement.




1.2.  
“Agreement” means the Sale Option Agreement herein executed in regards to the
Property by the Grantor and the Owner of the Royalty to which this Exhibit is
attached and integrated into.




1.3.  
“Allowed Deductions” means the following expenses to be deducted from the
Income:




a.  
Smelting expenses for concentrated mineral and refining for Dore bars, including
smelting maquilas, penalties for impurity in Dore or concentrated and all other
deductions made by the smelting or buyers on first hand.

b.  
Added value taxes and all other taxes on production sales, if applicable, except
Income Tax (ISR for its acronym in Spanish).




1.4.  
“Area of Interest” means the superficial area covered by the Mining Concessions.




1.5  
“Company” means Sunburst Mining de Mexico, S.A. de C.V., corporation duly
incorporated pursuant to the laws of Mexico, the Grantor in this Agreement, and
its successors and assigns.




1.6  
“Commercial Production” means the superficial or underground removal of mineral
products with commercial and profit purposes during an uninterrupted period of
30 days, excluding within this concept removal of ore for lab test purposes or
any testing activity of the grinding and benefit plant.




1.7  
“Control” used as verb, whenever used in regards to an individual, the ability
to direct, directly or indirectly through one or more intermediaries, or to
cause the direction of the administration and policies of said individual by (a)
the ownership or benefit of credit instruments with voting or membership rights;
(b) the right to designated administrators, counselors or corporative
management; (c) contracts; (d) Operation Agreements; (e) trusts entitled to
vote; or in any other way, and when such term is used in regards to an
individual it means the legal or real capacity to control the acts of other
person through kinship or business relations, contracts or any other way; and
whenever the term “Control” is used as a noun, it means the capacity granted to
its holder to execute any of the previous mentioned authorities.




--------------------------------------------------------------------------------


 

1.8  
“Accounting Revenue” has the following meaning:




1.8.1  
In those cases where the Grantor or its Affiliates produce as final Product or
have produced as Final Product by an operation, smelting or refining agreement,
or by any other transaction resulting in a credit or reimbursement to the
Grantor’s account or its Affiliates: (a) copper with delivery acceptable
requirements determined by the London Metal Exchange (“LME”) for Cathode Copper
or for High Grade Copper with delivery requirements of COMEX division of New
Cork Mercantile Exchange (“COMEX”); and/or (b) fine gold bullion of 0.9995 or
better (“Gold Bullion”); and/or (c) silver bullion of 0.9995 or better (“Silver
Bullion”), in each case from ore or other material mined and removed from the
Property; then, notwithstanding any agreement in this Exhibit, the term
“Accounting Revenue” by such metal shall be understood as the net number of
pounds avoirdupois of copper and/or troy ounces of Gold Bullion and/or Silver
Bullion, as the case may be, credited or reimbursed to the Grantor’s account or
his Affiliates in a calendar quarter, multiplied by: (i) for copper, the average
of the LME Settlement price for Cathode Copper Grade “A” and for “High Grade
COMEX Copper the average price closer to spot in COMEX, both during the calendar
quarter when such copper is credited or reimbursed; (ii) for Gold Bullion, the
average of the Fix Price of London Bullion Market Association P.M. for the
calendar quarter when such metal is credited or reimbursed; or (iii) for Silver
Bullion the average of the Fixed Price of London Bullion Market Association for
the calendar quarter when such metal is credited or reimbursed.




1.8.2  
The average price for the corresponding calendar quarter shall be determined
dividing the total of all daily prices published during the corresponding
quarter by the total umber of days in which said prices were published. The
published price shall be obtained, in the case of Cathode Copper Grade A of LME
or COMEX Grade Copper of publication by Platt’s Metals Prince Alert Week Monthly
Averages for the applicable period or published by Metals Bulletin, but
corrected by COMEX official publications or London Metal Exchange when printing
errors exist; and in the event all other prices in publications by The Wall
Street Journal, Reuters, or other trusted sources selected by the Grantor. When
the purchase price of LME for Cathode Copper Grade A, or COMEX spot price close
for Copper High Grade or Fixed Price of Gold Bullion of the London Bullion
Brokers P:M. or the Fixed Price of Silver Bullion of London Bullion Brokers
P:M:, as applicable, should stop publishing, the parties shall agree on an
alternate method to determine the average daily spot price for refined copper,
Gold Bullion or Silver Bullion, as applicable, and in the event an agreement
would not be reached, the daily average of the purchase price of applicable LME
shall be used during such period, as applicable, to be reasonably determined by
the Grantor.

1.8.3    

1.8.4  
In those cases when the intermediate Product not described above as final
Product is distributed to an Affiliate of the Grantor and said intermediate
Product is converted by said Affiliate to a Product that meets the standards
described in this definition, for effects of estimating the Accounting Revenue,
said Product shall be considered as produced, and the Accounting Revenue as
received by the Grantor.




--------------------------------------------------------------------------------


 

1.9  
“GAAP” means the General Accepted Accounting Principles described in the
opinions and statements of the Board of Accounting Principles of the American
Institute of Certified Public Accountants, and in the statements of the Board of
Standards of Financing Accounting, from time to time, consistently applied.




1.10  
“Grantor” means the Company and its assigns and successors.




1.11  
“Mining” means any excavation in the earth or tailings, whether being worked or
not, made for the purpose of removing or exploiting Products, and shall include:




a)  
any shaft, surface mine, tunnel or opening, underground or otherwise, from or
through which the Products are or may be removed or extracted by any method, in
amounts higher than those required for appraisal effects.

b)  
The mining area and every building, structure, mining waste, machinery,
equipment, tool, easement, airstrips, power lines, power generation
installations, drying and evaporation installations, ducts, railroads and other
installations for mining, transportation, storage and deposit of Products, waste
and other material; and

c)  
any other installation or required or considered as objects to be used or with
the purpose or in relation to said removal or exploitation.




--------------------------------------------------------------------------------


 

1.12.  
“Net Revenue” shall mean the Revenue minus the Allowed Deductions in relation to
said Revenue, in each case for the applicable calendar quarter.




1.13.  
“Royalties on Net Liquidations” means the royalties granted by this Exhibit B.




1.14.  
“Individual” shall mean any individual, corporation, trust, partnership,
liability company, joint venture, unincorporated organization, firm, state,
government authority or any agency or political subdivision of the above or any
other entity.




1.15.  
“Income for Physical Product” means any income received by Products other than
those described in the definition of “Accounting Revenue”. The amount of said
income shall be determined as follows:




1.15.1  
When the products mined or removed from the Property are sold to one smelter,
refinery or any other buyer (other than the Grantor or his Affiliates) as raw or
intermediate Product not meeting the requirements stated in subsection 1.8.1 of
the “Accounting Revenue” definition for metal referred to in said section (for
example the sale of copper concentrates) or distributed to an Affiliate but not
converted by said Affiliate in a final Product that meets the requirement of the
definition of “Accounting Revenue” of the metals previously described, then the
Income amount for Physical Product in regards to said raw or intermediate
product shall be equal to the net income amount actually received by the Grantor
for the physical sale of the Products to the smelter, refinery and any other
buyer for the payable metal contained in said Products, including the bonus,
premiums and subsidies, and once deducted by the buyer or paid or incurred by
the Grantor. In those cases when said Products were distributed in species to an
Affiliate of the Grantor and sold afterwards without any additional process by
said Affiliate or in his representation, said sale shall be deemed as a sale
carried out by the Grantor for effects of estimation of this subsection 1.15.1
and the Grantor shall be considered as having received the corresponding
Revenue.

1.15.2  
When the Products mined and removed from the Property and distributed to an
Affiliate by a transaction not covered in subsection 1.15.1 or in the meaning or
accounting revenue, the income attributed to said products shall be the price of
the fair market value that otherwise would have received from a third party in
an operation not related to the sale of said Products, net of any Allowed
Deductions incurred.

1.16  
“Products” shall mean any mineral concentrated, deposited, cathode, leach
solutions, Dore or any primary, intermediate or final metal Product removed,
mined or extracted from the Property for commercial sale. Products shall not
include any mined or removed material from the Property to be used by the
Grantor in building roads, foundations, concrete constructions or any other
industrial use related to the Property or the processed material but not
originated in the Property.}




--------------------------------------------------------------------------------


 

1.17  
“Property” shall mean, for effects of this Exhibit (i) the mining concessions
with its amendments, changes or improvements made from time to time by the
Grantor.




1.18  
“Revenue” shall mean the sum of the income by physical product and the income by
change related to the corresponding calendar quarter.




1.19  
“Royalty Account” shall mean the accounting statement determined by the Grantor
or in his name or the filing of:




a)  
Any and all allowed deductions, as debit, estimated to the cash value at the
time the expense was incurred, and

b)  
Any and all income, as credit, for effects of estimation of the royalty on
payable net liquidations in each case for the applicable calendar quarter.




1.20  
“Royalty Holder” shall mean the Concessionaire.




1.21  
“Percentage of Royalty” shall mean the percentage of three per cent (3.0%) if
the price of the gold ounce is less than seven hundred American dollars and 4.0%
if the price of the gold ounce is higher than six hundred American dollars,
according to the Ninth Clause of this instrument.




1.22  
“Exchange Activities” shall mean any and all protection activities against price
variation carried out by the Grantor or his Affiliates in regards to any
product, input, interest rate or rate of exchange, including without limitation,
all future sales and/or sale agreements, price agreements, deferred spot, option
agreements, speculating purchase and future sales contracts, future and/or
option, either executed in or out of stock markets. Said exchange activity and
profits and losses caused by them, shall be considered in estimating the
royalties to be paid to the holder of said royalty, in relation with determining
the price, date of sale or the date when payment of royalty is due.}




1.23  
“Transfer” shall mean every sale, grant, assignment, transfer, encumbrance,
security, mortgage, abandonment and any other transfer.




--------------------------------------------------------------------------------


 

1.24  
“Commercial Exploitation” shall mean the exploitation of the concessions at a
level higher than 70% of the potential capacity determined in the Feasibility
Study.



ARTICLE II
CALCULATION AND PAYMENT OF ROYALTIES ON NET REVENUE



2.1  
“Calculation”. For calculation effects of the royalty on net liquidations, the
Grantor shall multiply the net income (recorded as positive balance in the
royalty entry) by the percentage of the royalty, in each case for the
immediately preceding calendar quarter.




2.2  
“Payments”.




2.2.1  
The Grantor’s obligation to pay the royalty on net liquidations shall commence
as of the date when the Grantor notifies the holder of the royalty when the
commercial production is initiated (as defined herein).




2.2.2  
Once the Grantor determines that the payment for royalties on net liquidations
is due and creditable pursuant to this Exhibit, the Grantor shall pay the holder
of the royalty an amount equal to the royalty on net liquidations calculated
pursuant to Section 2.1 within (45) forty five days as of the end of the
calendar quarter for which said calculation was made, and shall deliver with
said payment, a copy of the calculation made in regards to said payment. All
payments made above or less the required amount shall be corrected in the
following calendar quarter when such adjustment was determined.



ARTICLE III
ACCOUNTING



3.1  
“Accounting Principle” Subject to the provisions in the Mexican fiscal law in
effect, every allowed income and deduction shall be recorded in the royalties
account and determined in accordance with the GAAP, as applied by the Grantor.
Any allowed income and deduction shall be determined by the increase accounting
method.



ARTICLE IV
AUDITS



4.1.  
“Audits”. The owner of the royalties, prior notice in writing, shall have the
right to designate an independent Public Accounting firm to audit the records
related to the calculation of the royalty on net liquidations, within three
months following receipt of one payment as designated in Section 2.1 above.
Every calculation not audited pursuant to the above shall be considered as final
and shall not be subject to any further audit or objection.




--------------------------------------------------------------------------------


 

4.2.  
“Disputes” The holder of the royalty shall be deemed as waiving any right he
might have to object a payment made by any calendar quarter unless notified in
writing about such objection within three months following receipt of the
corresponding final payment of such calendar quarter.



ARTICLE V


GENERAL



5.1.  
“Records”. The Grantor shall keep true records regarding tonnage, volume of
products, analysis of products, weight, humidity, tests of payable metal
contained, and other records, as applicable, in regards to the calculation of
the royalty on net liquidations determined herein.



5.2. “Operations.” The Grantor and his affiliates are entitled to (i) take any
operating decision regarding the method and extent of the mining and process of
mined products or derivates of the property (i.e., without limitation, the
decision to process by lixiviation instead of by conventional grinding), (ii)
take any decision related to the sale of products, and (iii) take any decision
regarding the temporary closing or long term closing of the operations, duly
justified and grounded, which shall be reported and previously agreed with the
holder of the royalty, to agree on the amount to pay as penalty clause, or
termination of the agreement.


5.3. “Right to Inspection”. The holder of the royalty or his authorized
representative, may, by means of prior notice to the Grantor, enter the surface
or part of the surface of the Property with the purpose of inspecting the
Property or its improvements and operations, and may inspect and copy all
records and information concerning the calculation of its participation,
including without limitation, all records and information electronically kept.
The Holder of the Royalty or his authorized representative shall enter the
Property at his own risk and may not unreasonably disturb the operations carried
out within the Property or related to it. The holder of the royalty shall
indemnify and hold harmless the Grantor and Affiliates (including, without
limitation, any direct or indirect main offices), as well as their corresponding
counselors, executives, shareholders, workers, business representatives and
attorneys from any imputable, stated or incurred legal responsibility as a
result of any injury caused to the holder of the royalty or his business
managers or representatives to exercise any of the rights granted in this
clause.



--------------------------------------------------------------------------------


 
5.5. “Notices”. Every notice, payment and any other communication (hereinafter
the notifications) either allowed or required in this agreement shall be made in
writing and addressed to the addresses of the Grantor and the holder of the
royalty as described in the sale agreement to which this Exhibit is part of.


5.6. “Confidentiality”.



5.6.1.  
Except for the provisions in Section 5.6.2 no information or data delivered to
the holder of the royalty according to the terms of this Exhibit shall be
disclosed by the owner of the royalty to any third party or to the public in
general without previous consent from the Grantor, consent which shall not be
denied unreasonably.




5.6.2  
The consent required pursuant to Section 5.6.1 shall not apply to disclosure:




5.6.2.1.  
To an affiliate by representation who holds in good faith the need to be
informed (but subject to the requirement of confidentiality contained in this
Section).




5.6.2.2.  
To a government office or to the public, when the affiliate who makes such
disclosure believes in good faith that said information is required by an
applicable law order or by any regulation of a stock market.




5.6.2.3.  
Carried out in relation to a suit or arbitrage pertaining to one of the parties,
when such disclosure is required by the corresponding Court, or by the counsel
of an attorney of such party, required for the proceedings of said suit, but
subject to previous notice to the other party to allow said other party to
perform any protecting preliminary action.




5.6.3.  
Prior any disclosure described in subsections 5.6.2.1., 5.6.2.2. or 5.6.2.3
above, said third party shall first agree to protect any confidential
information from any additional disclosure to the same extent he is bound under
Section 5.6.



Notwithstanding any statement on the contrary herein, a Party shall not
disclose, pursuant to this agreement, any geologic, engineering or any other
data to any third party without disclosing the existence and nature of any
disclaimers accompanying said information and the requirements of the applicable
law or regulations or ordeals of any applicable stock market for public
disclosure, as applicable.



--------------------------------------------------------------------------------


 

5.7.  
“Mixing”. The Grantor shall be entitled to mix ore, concentrated, mineral and
other mined and removed material from the Property from which the Products are
to be produced with other ore, concentrated, mineral or other mined or removed
material from the Property; subject to, nevertheless, that the Grantor
estimation of the representative samples of the average grade of the same and
other measures as appropriate, and shall weigh (or estimate the volume) of the
material before mixing. Once the representative samples are obtained, estimate
the ore average grade and average of recovery percentages, the Grantor may use
any acceptable procedure by the Mining and Metallurgic Industry appropriate for
the kind of mining and processing activity carried out. Furthermore, similar
procedures may be used by the Grantor to attribute to the mixed material any
penalty or surcharge and deduction, if any, imposed by the Smelting, Refining or
by the buyer of said material.




5.8.  
“Change of Ownership of Right to Royalties on Net Liquidations”. No change or
division of the rights to ownership of the royalty on net liquidations carried
out in any way shall increase the obligations or decrease the rights of the
Grantor. The holder of the royalty agrees that any change in the ownership of
the royalty on net liquidations shall be made in such a way to guarantee that
the Grantor shall only be required to make payments and deliver notices to no
more than one single person. No change or division of the right to ownership
shall be compulsory for the Grantor until a certified copy of the instrument
stating said change or division has been received by Grantor.




5.9.  
“Assignment by Grantor”. Grantor shall have the right to assign all or part of
his legal interest in the Property. When the Grantor assigns all or part of his
legal interest on the Property, once obtained by the Assignee from the Grantor
pursuant to this Exhibit in regards to the legal interest assigned, the Grantor
shall therefore be waived from all and any obligation to pay the royalty
pursuant to this Exhibit in regards to any royalty which might consequently
result in regards to the assigned legal interest.



Signatures
 

--------------------------------------------------------------------------------


 
Return to Main Document [mexoro8k100306.htm]
 
Exhibit 10.26 (Spanish)
 
CONTRATO DE EXPLORACION Y PROMESA DE ENAJENACION DE CONCESIONES MINERAS QUE
CELEBRAN ENTRE “MINERA EMILIO, S.A. DE C.V.” REPRESENTADA EN ESTE ACTO POR EL
SR. JOSE EMILIO TOUCHE CREEL, EN ADELANTE REFERIDA COMO “LA CONCESIONARIA” Y POR
OTRA PARTE, “SUNBURST MINNING DE MEXICO, S.A. DE C.V.” REPRESENTADA POR ROBERT
KNIGHT Y MARIO AYUB TOUCHE, EN ADELANTE REFERIDA COMO “LA EXPLORADORA”, MISMO
QUE TIENEN A BIEN EN SUJETAR A LAS SIGUIENTES DECLARACIONES Y CLAUSULAS.


DECLARACIONES:


I.- Declara la Concesionaria a traves de su representante que:



a)  
Es una persona moral debidamente constituida al amparo de las leyes mexicanas,
con domicilio en la Cd. de Chihuahua, México, mediante escritura pública No.
8309 otorgada ante la fe del lic. Jose Antonio de Lascurain, notario público No
21, en ejercicio para el Distrito Morelos, Estado de Chihuahua, misma que ha
quedado inscrita en el Registro Público de la Propiedad, sección comercio bajo
No 15 a Folios 1 del libro 460.




b)  
Su representante legal tiene plenas facultades para celebrar el presente
Contrato, mismas que no le han sido revocadas ni limitadas.




c)  
Es titular de ciertas concesiones mineras en el Municipio de Moris, Estado de
Chihuhua mismas que se encuentran descritas en el documento que se acompaña como
Anexo 1, las cuales se encuentran al corriente del pago de todos sus derechos y
demás obligaciones de ley, siendo su voluntad el otorgar a La Exploradora una
licencia exclusiva para explorar, evaluar, desarrollar, barrenar y retirar
materiales para su análisis sujeto a los términos y condiciones contenidas en el
presenta instrumento.



II.- Declara la Exploradora a traves de su representante que:



a)  
Es una persona moral debidamente constituida al amparo de las leyes mexicanas,
con domicilio en Division del Norte # 305 Chihuahua Chih. 31203 México, mediante
escritura pública No. 9912 otorgada ante la fe del lic. Guilebaldo Flores Tirado
, notario público 118 , en ejercicio para el Distrito Mazatlán , Estado de
Sinaloa , misma que ha quedado inscrita en el Registro Público de la Propiedad,
sección comercio bajo folio mercantil electrónico 17658*2.




b)  
Su representante legal cuenta con plenas facultades para celebrar el presente
Contrato, mismas que a la fecha no le han sido revocadas ni limitadas.




c)  
Que es una compañía minera que cuenta con amplia experiencia en la materia, con
los recursos humanos, materiales y financieros necesarios para la consecución de
los fines aquí descritos y que dentro de sus objetos sociales se encuentran los
de llevar a cabo actividades de exploración y adquisición de minas y yacimientos
minerales de conformidad con la Ley Minera y sus reglamentos, así como para la
admisión de inversionistas extranjeros, entre otras.




d)  
Es su voluntad corporativa celebrar el presente Contrato para la realización de
las actividades de exploración en los términos aquí previstos, su evalualción y
estudio.



III.- Ambas partes declaran que en la celebración del presente Contrato no
existió dolo, error, violencia ni lesión, mismo que sustituye a cualquier
entendimiento tenido entre las partes sea escrito, oral o inferido de una
combinación de ellos o de los hechos presentes.



--------------------------------------------------------------------------------


 
IV.- Ambas partes acuerdan que los siguientes términos gozarán de los
significados siguientes, independientemente que se encuentren realzados con
mayúsculas o su inicial, según sea:



a)  
CONTRATO, es el presente documento celebrado entre ambas partes, junto con sus
anexos y las modificaciones que al mismo se realicen durante su vigencia.

b)  
CONCESIONES MINERAS, son los títulos o certificados expedidos por la autoridad
gubernamental competente que amparan los derechos de exploración y explotación
que en ellos se contienen y, que se describen en el documento que se acompaña
marcado como Anexo 1.

c)  
FUNDOS MINEROS, significan las áreas superficiales y subterraneas comprendidas
dentro del perímetro amparado por cada una de las Concesiones Mineras contenidas
en el Anexo 1.

d)  
EXPLORACION, significa todas las actividades mencionadas en la Cláusula Primera
así como cualquier otra comprendida en la Ley.

e)  
LEY, es la Ley Minera en vigor y su Reglamento, así como cualquier otra que le
sustituya, sus modificaciones y reformas que entren en vigor durante la vigencia
del presente Contrato.

f)  
OPCION, es el derecho contenido en el presente Contrato en la Cláusula Septima
que faculta a La Exploradora para adquirir las Concesiones Mineras contenidas en
el Anexo 1, en los términos y condiciones que aquí se establecen.

g)  
AMBAS PARTES o LAS PARTES, significan La Concesionaria y La Exploradora
conjuntamente.

h)  
PLAN MAESTRO DE EXPLORACION, es el documento o documentos que conjuntan todos
los estudios, informes, trabajos, proyectos, resultados, análisis y demás
actividades referidas en la Cláusula Octava, de manera lógica y comprensiva.



DECLARADO LO ANTERIOR, las partes se obligan y acuerdan en los términos de las
siguientes


CLAUSULAS:




PRIMERA.- OBJETO.- Durante la vigencia del presente Contrato y sujeto al debido
cumplimiento por La Exploradora de las obligaciones contraídas en este Contrato,
La Concesionaria otorga a la Exploradora el derecho exclusivo de llevar a cabo
los trabajos de exploración en los Fundos Mineros descritos en el Anexo 1,
pudiendo realizar por sí o por medio de terceras personas todas las diversas
actividades necesarias para la evaluación del potencial minero de dichos fundos,
la localización de minerales y su cuantificación, análisis de laboratorios,
estudios de factibilidad de explotación y la realización de un proyecto de
explotación, estudios económicos, financieros y técnicos necesarios para el
desarrollo de dichos fundos mineros.


De acuerdo a lo anterior, las actividades de exploración incluirán mas no
estarán limitadas a las que aquí se mencionan, como los son la barrenación,
efectuar excavaciones, extracción de materiales por cualquier método permitido
por la Ley, uso de explosivos, mapeo, medición, deslindes, localización de
puntos geográficos, hacer mojoneras y puntos de identificación, realizar
caminos, veredas, accesos, puentes y encausamientos de aguas, represas y demás
actos necesarios o convenientes para el objetivo del contrato. Igualmente
aquellas actividades no enunciadas anteriormente y contenidas en el artículo 29
de la Ley Minera en sus fracciones I a la XV.
 
La Exploradora acepta llevar a cabo la activdad de exploración en los Fundos
Mineros de acuerdo al Plan Maestro de actividades de exploración a desarrollar
durante la vigencia del presente contrato en los términos y condiciones aquí
establecidos.


SEGUNDA.- ACCESO A FUNDOS Y DOCUMENTACION. La Concesionaria en este acto otorga
el mas amplio acceso a la Exploradora, sus empleados, representantes, agentes,
contratistas, socios e inversionistas para entrar a los Fundos Mineros y sus
 

--------------------------------------------------------------------------------


 
instalaciones, tuneles, caminos, veredas, arroyos y aguas disponibles, así como
la realización de todo tipo de mejoras, trabajos de desmontes, caminos para la
realización de las actividades de exploración.


Igualmente en este acto La Concesionaria hace entrega de copias de las
concesiones mineras, sus registros, pagos de derechos por el último período
fiscal, así como de la información de exploraciones y explotaciones realizadas
con anterioridad disponibles.


TERCERA.- GARANTIA DE LA CONCESIONARIA. La Concesionaria manifiesta y conviene
con la Exploradora que:



a)  
La Concesionaria es titular exclusiva de las Concesiones Mineras descritas en el
Anexo 1, y que mantendrá dicha titularidad de tal forma que permita a La
Exploradora el ejercicio pleno de sus trabajos de exploración y del Derecho de
Opción contenido en la Cláusula Septima del presente contrato.




b)  
Las concesiones mineras se encuentran vigentes a la firma del presente contrato
y se obliga a mantenerlas vigentes por toda la duración del mismo, libres de
todo gravamen, afectación o reclamación de terceros y en pleno cumplimiento de
la Ley Minera y su Reglamento.




c)  
Ninguna otra persona, firma o sociedad ha celebrado contrato u opción de
adquirir las Concesiones Mineras objeto de la presente operación, en todo o en
parte, ni de limitar, restringir o de alguna forma afectar los derechos que las
mismas confieren.




d)  
No existe demanda, reclamación o conflicto relacionado con la titularidad de las
Concesiones Mineras, ni se tiene conocimiento de la existencia de bases para
ello, y ninguna persona física o entidad posee regalía alguna u otro interés
jurídico o económico respecto de la producción de mineral amparado por las
Concesiones Mineras.




e)  
Las Concesiones Mineras se encuentran física y jurídicamente identificadas,
siendo las descritas en la copia que de cada concesión se acompaña en el Anexo
1.




f)  
Mientras este CONTRATO se encuentre vigente, La Concesionaria:




i)  
No reducirá ni presentará solicitud de reducción del área amparada por las
concesiones mineras sin el consentimiento por escrito de La Exploradora.




ii)  
No gravará, afectará u ofrecerá en garantía los derechos derivados de las
Concesiones Mineras, salvo que sea para garantizar alguna obligación contraída
en este Contrato.




iii)  
Realizará todo acto que sea requerido, necesario o prudente para prevenir e
impedir que tercero alguno grave, afecte o lesione los derechos amparados por
las Concesiones Mineras.




iv)  
Garantizará y asegurará la posesión pacífica y continua, así como el disfrute de
los derechos de exploración del presente Contrato.




v)  
No realizará ningún acto inconsistente con las transacciones contempladas en el
presente instrumento.



CUARTA.- GARANTIAS Y MANIFESTACIONES DE LA EXPLORADORA. La Exploradora
manifiesta y garantiza a la Concesionaria que:



--------------------------------------------------------------------------------


 

a)  
La Exploradora garantiza que es una compañía debidamente constituida conforme a
las leyes de México, debidamente registrada y autorizada como empresa minera
conforme a la Ley Minera y su Reglamento para celebrar el presente Contrato, así
como para ejercer la Opción contenida en el presente Contrato para la
adquisición de las Concesiones Mineras.




b)  
Cuenta con los recursos humanos, financieros y materiales para desarrollar los
trabajos de exploración aquí descritos de manera eficáz y efectiva, cumpliendo
plenamente con los lineamientos y objetivos que se enuncien en el Plan Maestro
de Exploración a realizar.




c)  
Cumplir fielmente los pagos parciales contenidos en la cláusula sexta, los
cuales en todo momento serán definitivos y en beneficio de La Concesionaria.




d)  
Cumplir con los tiempos, actividades y planes de inversion establecidos en el
Plan maestro de exploracion a que se refiere la Clausula OCTAVA.




e)  
Realizar los pagos de impuestos y derechos correspondientes durante el periodo
de exploracion.



QUINTA.- DURACION. La duración del presente Contrato es de cinco años, contados
a partir de la firma del mismo, el cual no podrá ser prorrogable mas que por las
causas contenidas en este instrumento, por ello el Contrato terminará el 22 de
junio de 2011.


SEXTA.- CONTRAPRESTACION. La Concesionaria recibirá de La Exploradora por la
autorización de explorar los Fundos Mineros, así como por el otorgamiento de una
Opción de Adquirir las Concesiones Mineras descritas en el Anexo 1, la cantidad
de $282,000.00 (doscientos ochenta y dos mil 00/100) dólares de los Estados
Unidos de America (en adelante “dólares”) prestacion que será cubierta de las
siguiente forma:



a)  
La cantidad de $30,000.00 (treinta mil dólares de los Estados Unidos de America)
a la fecha de firma del presente Contrato. Esta cantidad incluye los $10,000 (
diez mil dólares) pagados a la firma de la carta intención celebrada entre las
partes.




b)  
$2,500.00 (dos mil quinientos 00/100) dólares de los Estados Unidos de America
(en adelante “dólares”) mensuales a partir del día 21 de agosto de 2006 y así
sucesivamente por cada mes que transcurra y hasta el primer aniversario (doce
meses).




c)  
$3,500.00 (tres mil quinientos 00/100) dólares mensuales a partir del inicio del
segundo período anual, o sea, el día 21 de agosto de 2007 y así cada mes por
todo el segundo período anual.




d)  
$5,000.00 (cinco mil 00/100) dólares, mensulaes, durante todo el tercer, cuarto
y quinto período anual, los días 21 de cada mes.



El pago de cualquier cantidad de las aquí estipuladas serán netas y definitivas,
en beneficio de la Concesionaria, deberán hacerse en la moneda indicada y libre
de toda deducción, retención o compensación. A estas cantidades se le agregara
el impuesto al valor agregado correspondiente.


En caso de mora en el cumplimiento puntual de uno o mas de los pagos descritos
anteriormente motivará la generación de intereses a razón del 2 % de interés
anual hasta que sea pagado el adeudo en su totalidad.


En caso de ejercitar la opción antes del vencimiento de la misma del presente
contrato, motivará la exigibilidad anticipada de las cantidades pendientes de
pago conforme a la tabla arriba contenida. La forma de comprobar el debido
cumplimiento de pago de cada una de las cantidades parciales mencionadas será
con el recibo expedido por La Concesionaria debidamente razonado en cuanto a
la(s) parcialidad(es) que ampara(n). Pero en el caso de que La Exploradora
decida dar por terminado este contrato y cancelar sus obligaciones y derechos
contenidos en este, esta no tendrá la obligación de hacer ninguno de los pagos
aqui estipulados, que no estuviese vencido.



--------------------------------------------------------------------------------


 
SEPTIMA.- OPCION. Por medio de la presente disposición, La Concesionaria promete
transmitir o ceder y en este acto, otorga a favor de La Exploradora una Opción
de Adquirir las Concesiones Mineras descritas en el documento marcado como Anexo
1, en su totalidad, con todos sus derechos y demás circunstancias que por razón
de la Ley o de hecho les correspondan. La presente opción de adquirir las
Concesiones Mineras tendrá una duración igual a la del presente Contrato (cinco
años), tiempo durante el cual La Exploradora podrá ejercer la Opción aquí
contenida.


Previamente al ejercicio de la opción aquí contenida, La Exploradora deberá
notificar a la Concesionaria por lo menos con 30 ( treinta) días de anticipáción
a la fecha señalada para surtir efectos, su intensión irrevocable de ejercer la
opción y de adquirir las Concesiones Mineras, el nombre del notario público ante
el cual deberá otorgarse el contrato respectivo y el día y la hora para celebrar
dicha transacción.


Al momento de ejercitarse la opción de adquirir las Concesiones Mineras objeto
del presente Contrato, La Exploradora deberá liquidar la cantidad de $300,000.00
(trescientos mil 00/100) dólares a La Concesionaria como contraprestación por la
enajenación de las concesiones mineras. La Concesionaria podra elegir recibir en
pago una cantidad equivalente de acciones con valor contable a US $500,000. (
Quinientos mil dolares americanos) en acciones emitadas por Mexoro propietaria
de 100% de las acciones de Sunburst Mining de México S.A. de C.V. El valor
asignado a las acciones sera el promedio de los ultimos 30 dias previos al dia
en que se de el aviso de ejercer la opcion de compra contenida en este contrato.




OCTAVA.- Inversiones Minimas en Exploración . La exploradora se compromete a
realizar un minimo de 2 (dos) millones de dólares en inversión en trabajos de
exploración durante la vigencia de este contrato. Y a presentar al concesionario
el programa de exploración que realizara cada año y a entregar, a este, el
informe de los trabajos y gastos realizados en año anterior durante los tres
primeros meses del vencimiento de cada periodo anual.


Al momento de ejercer la opcion de compra La Exploradora debera entregar a La
Concesioaria el estudio de Reservas Minerales con que cuenta a esa fecha y el
plan de trabajo e inversion para iniciar la producción dentro de los Fundos
Mineros, objeto de este contrato. Este plan debera incluir el tiempo en que se
tendra concluido el estudio de Factibilidad, el cual no prodra ser mayor a tres
años después de ejercida la opcion de compra.


En caso de que La Exploradora requiera de un plazo mayor para concluir el
estudio de reservas. Solicitara a La Concesionaria una prorroga al plazo antes
mencionado, la cual, una vez analizadas y evaluadas las razones y causas que la
justifiquen, podra acodar un nuevo plazo para la conclusión y entraga a la
Concesionaria el Estudio de Factibilidad




NOVENA.- REGALIAS SOBRE LIQUIDACIONES NETAS. La Exploradora acuerda y se obliga
en pagar cumplidamente a favor de la Concesonaria, una Regalía sobre el importe
de las Liquidaciones Netas obtenidas por la venta de mineral extraído de
cualquier porción de los Fundos Mineros, una vez que haya ejercido la opción de
adquirir las Concesiones Mineras y por toda la vida de la explotación que
realice en dichos Fundos Mineros. Por Liquidaciones Netas se entenderá el
significado expresado en el documento que se acompaña como Anexo 2, mismo que
forma parte integral del presente contrato.


El importe de las regalías se calculará mediante la aplicación de los
porcentajes aquí estipulados al monto de cada Liquidación Neta por venta de
mineral, usando como base el precio de la onza troy de oro en el mercado de
metales de Londres. En caso de que el precio de la onza de oro sea igual o menor
a US$600.( seiscientos dólares americanos) por onza de oro, la regalía será del
3% ( tres porciento) sobre las ventas netas de fundición (NSR) acordé a como
esta definido en el anexo 2. Y en caso de que este
 

--------------------------------------------------------------------------------


 
precio sea mayor a US$600.( seiscientos dólares americanos) por onza de oro, la
regalía sera de 4% ( cuatro porciento)sobre la ventas netas de fundición.


Las Concesiones Mineras, permanecerán en garantía hipotecaria a favor de La
Concesionaria para asegurar el cumplimiento de pago debido y oportuno de las
regalías sobre liquidaciones netas aquí establecido, garantía que permanecerá en
vigor por todo el tiempo que dure la explotacion de las concesiones. Los demás
pormenores de esta garantía se harán contener en el contrato que se otorgue ante
notario público en el que se formalice el ejercicio de la opción de compra por
La Exploradora.


En caso de mora en el cumplimiento puntual de uno o mas de los pagos descritos
anteriormente motivará la generación de intereses a razón del 2 % de interés
anual hasta que sea pagado el adeudo en su totalidad.


DECIMA.- PENA CONVENCIONAL.- En caso de que al segundo aniversario siguiente a
la fecha de firma del contrato de adquisición de las Concesiones Mineras la
Exploradora no haya iniciado la Produccion Comercial (como se define en el Anexo
2) de productos minerales de cualquier porción de los Fundos Mineros, o una vez
iniciada la producción sea interrumpida por causas meramente imputanbles a La
Exploradora , ésta deberá pagar anualmente a La Concesionaria la cantidad de
$100,000.00 (cien mil 00/100) dólares por concepto de pena convencional, por
cada período de doce meses en que dicho retrazo o interrupción subsista. A
partir del tercer año, de haber ejercido ala opcion de compra contenida en este
contrato y que no se haya iniciado con la producción comercial, la pena
convencional sera de US$200,000. ( doscientos mil dólares americanos) Cuando el
retrazo o interrupción se deba a circunstancias de caso fortuito o de fuerza
mayor o cuando el precio del metal sea inferior a $ 300 ( trecientos dólares),
no se aplicará dicha pena convencional durante un periodo maximo de 12 meses
durante los cuales el precio del oro por onza troy, estuviera abajo del precio
mencionado.


DECIMA PRIMERA.- TRANSMISION DE DERECHOS. Para la transmisión de la totalidad o
de parte de los derechos derivados del presente Contrato, de las Concesiones
Mineras, de la Opción otorgada y de las Regalías convenidas, se requerirá del
consentimiento escrito de la otra parte, el cual no será negado sin razón
fundada. La parte interesada deberá notificar a la otra parte su voluntad de
transmitir sus derechos, el nombre del adquirente o sustituto propuesto, las
condiciones y particularidades de dicha operación, así como la forma en que se
garantizará el cumplimiento de las obligaciones reciprocas a cargo de La
Exploradora y de la Concesionaria. Recibida la notificación se tendrá un plazo
de 30 días para revisar la operación, sus documentos y las consideraciones
personales del adquirente, así como para formular objeciones y comentarios.
Cualquier objeción formulada dentro del plazo señalado suspenderá la transmisión
de derechos en tanto se logra obtener los acuerdos y garantías de cumplimiento
necesarias conforme al presente contrato.


DECIMA SEGUNDA.- CASO FORTUITO O FUERZA MAYOR.- En caso de que la Exploradora en
cualquier tiempo durante el período de la opción o con posterioridad al mismo
sea impedida o retrazada en el cumplimiento con cualquiera de las obligaciones
contenidas en el presente contrato por razones de huelgas, escasez de
combustible, incendios, guerras, desastres naturales, reglamentación
gubernamental que restrinja las operaciones normales, el término para el
cumplimiento de la obligación respectiva por parte de la Exploradora deberá ser
prorrogado por el período de tiempo igual al período de tiempo de dicho
impedimento.


La Exploradora deberá, dentro de un término de treinta (30) días, notificar a la
Concesionaria de cada evento de caso fortuito o fuerza mayor contemplado en ésta
cláusula y una vez que dicho evento cese deberá de notificarlo asimismo en ese
sentido, adjuntando las particularidades del número de días por los cuales el
cumplimiento de las obligaciones de la Exploradora han sido aplazadas como
resultado de dicho evento.


DECIMA TERCERA. INCUMPLIMIENTO Y TERMINACION.- Si en cualquier momento durante
la vigencia del presente contrato, o en el contrato definitivo de Cesion, una de
las partes (en lo sucesivo, la “Parte Infractora”) incumple cualquiera de sus
obligaciones pactadas en el presente contrato o se encuentra en falsedad de
alguna de sus
 

--------------------------------------------------------------------------------


 
 manifestaciones o contratos declarados en el mismo, la otra parte tendrá el
derecho de dar por terminado el presente contrato en forma unilateral y sin
necesidad de resolución o interpelación judicial, siempre y cuando se dé
cumplimiento a lo siguiente:



(a)  
Dicha parte ha entregado, por escrito, previamente a la Parte Incumplida una
notificación de incumplimiento describiendo las particularidades de la(s)
obligación(es) incumplida(s) o la(s) manifestación(es) o Contrato(s) falso(s), y




(b)  
La Parte Incumplida no ha remediado o iniciado la remediación dicho
incumplimiento dentro de un término de treinta (30) días posteriores a dicha
notificación o no ha comenzado los trámites para remediar dicho incumplimiento
mediante pago oportuno o incumplimiento de la(s) obligación(es) incumplida(s).



DECIMA CUARTA. NOTIFICACIONES.- Todos los avisos o notificaciones que deban
darse entre las partes como resultado de la aplicación, cumplimiento o ejecución
del presente contrato deberán darse por escrito y deberán ser dirigidos a las
partes al domicilio que corresponda a su último domicilio manifestado para
efectos de este contrato, el cual hasta que no exista comunicación por escrito
en contrario deberá entenderse que es el siguiente:



a)  
La Concesionaria:

Minera Emilio, S.A. de C.V.
Atención.- José Emilio Touché Creel
Trasviña y Retes No.3700
Colonia San Felipe, Chihuahua
Tel.- 614 414 2207
Fax.- 614 414 1055



b)  
La Exploradora:

Sunburst Mining de México, S.A. de C.V.
Atención.- Tracy Allin Moore o Robert Knight
Division del Norte # 305
Col San Felipe
Chihuahua Chih
Tel 614 414 7191
Fax 614 414 7251


Las partes podrán cambiar sus domicilios mediante notificación a la otra parte
con diez (10) días de anticipación.


Todas las notificaciones deberán ser hechas: (i) personalmente, o (ii) mediante
medios electrónicos, con confirmación subsiguiente por correo certificado o
registrado solicitando la confirmación de recepción correspondiente, o (iii)
mediante correo certificado o registrado solicitando la confirmación de
recepción correspondiente o mediante servicio de paquetería comercial.


Toda notificación será válida y se considerará que ha sido recibida (i) si fue
hecha personalmente, en la fecha en la que fue hecha si es que fue hecha durante
horario normal de trabajo, y si no fue hecha en horario normal de trabajo, en el
día hábil siguiente a la fecha de la notificación, (ii) si hecha mediante medios
electrónicos, en el día hábil siguiente al recibo de la confirmación enviada por
correo certificado o registrado, y (iii) si solamente fue hecha mediante correo
o paquetería comercial, en el día hábil siguiente a su recepción.


DECIMA QUINTA. DERECHO APLICABLE Y JURISDICCION.- Para efectos de la
interpretación, cumplimiento y ejecución del presente Contrato, se aplicarán las
disposiciones de la Ley Minera y su Reglamento, el Código de Comercio y el
Código Civil del Estado de Chihuahua.



--------------------------------------------------------------------------------




En caso de controversia en la interpretación de las cláusulas y obligaciones
plasmadas en este contrato, las partes de común acuerdo nombraran un árbitro que
para establecer o dirimir cualquier diferencia que hubiera entre ellos. Y
sujetarse al procedimiento de Arbitraje Comercial establecido por el Colegio de
Corredores Publicos de Estado de Chihuahua.


Para todo lo no previsto en el reglamento de procedimientos arbitrales del
colegio de corredores publicos se aplicara supletoriamente las disposiciones del
titulo septimo, capitulo vi, del juicio arbitral, previsto en el codigo de
procedimientos civiles del Estado de Chihuahua.


DECIMA SEXTA. DISPOSICIONES GENERALES.-



(a)  
Las partes deberán actuar la buena fe y cooperación mutua en todos los asuntos
relacionados con el presente contrato, en el entendido de que dicha relación no
deberá imponer a ninguna de ellas ninguna obligación o responsabilidad distinta
a las pactadas en el presente Contrato.




(b)  
La declaración de invalidez o nulidad de una o mas disposiciones del presente
Contrato no motivarán la invalidéz de la totalidad del Contrato salvo que
constituya un impedimento importante para el cumplimiento del objetivo del
mismo.






(c)  
El presente Contrato no deberá constituir o crear una asociación entre las
partes o crear ninguna obligación mancomunada o individual y mancomunada entre
ellas.




(d)  
Ninguna de las partes deberá tener autoridad para actuar, o asumir ninguna
obligación o responsabilidad, en nombre de la otra parte, con excepción de lo
expresamente estipulado en el presente Contrato.




(e)  
El presente contrato contiene el acuerdo total de las partes respecto a su
objeto, por lo que el mismo cancela y deja sin efecto cualquier otro acuerdo,
Contrato o carta de intención, ya sea verbal o escrito, que hayan celebrado las
partes con respecto a dicho objeto.




(f)  
El presente contrato no podrá ser modificado, al menos que dichas modificaciones
sean hechas mediante escrito firmado por las partes.




(g)  
Las partes deberán realizar o promover la realización oportunamente de todo acto
o la firma de todo documento que razonablemente sea requerido o recomendable
conforme a derecho para ejecutar la voluntad de las partes contenida en el
presente contrato.




(h)  
El presente contrato beneficia y obliga a las partes, así como a sus respectivos
causahabientes y cesionarios.




(i)  
El presente contrato y los derechos y obligaciones pactados por las partes en el
mismo están estrictamente limitados a las Concesiones Mineras y los Fundos
Mineros. Cada una de las partes tendrá el derecho libre e ilimitado para
contratar, desarrollar o beneficiarse de otros negocios de cualquier naturaleza,
ya sea en competencia o no con las actividades de la otra parte, o a invitarla a
participar o permitirle dicha participación, incluyendo, sin limitar, negocios
relacionados con derechos mineros o derechos reales contiguos al área de interés
o que hayan previamente formado parte del área superficial de las Concesiones
Mineras.




(j)  
Con excepción a lo previsto expresamente en el presente contrato, el
Concesionario deberá mantener confidencial toda información relacionada con el
presente contrato y las Concesiones Mineras y no deberá usar dicha información
para actividades distintas a las contempladas en el presente contrato o
diseminarla públicamente, al menos que se le requiera por mandamiento de ley.




--------------------------------------------------------------------------------


 

(k)  
La Concesionaria se reserva el derecho de acceso a los Fundos Mineros para
verificar fisicamente los avances y trabajos de La Exploradora, en el entendido
de que lo hará durante horas hábiles y previo aviso al personal encargado de La
Exploradora y sin interrumpir u obstaculizar las labores ordinarias de la misma.



DECIMA SEPTIMA. La exploradora tendrá el derecho de explotar hasta un máximo de
treinta toneladas diarias durante la vigencia del presente contrato de opción.
Este derecho de explotación fenecerá al momento en que la Exploradora ejerza la
opción de compra de los derechos derivados de las concesiones mineras. El
concesionario será responsable de la seguridad de los trabajadores que emplee
para realizar esta operación y se compromete de mantener libre, a la
Exploradora, de cualquier demanda que la realización de los trabajos de
explotación pudiera generar. Así mismo, La Concesionaria se compromete a hacer
estos trabajos de explotación de acuerdo a los lineamientos de la Ley Minera.


DECIMA OCTAVA. RESPONSABILIDAD LEGAL Y LABORAL.- La Exploradora será la única
responsable por cualquier lesión, daño o muerte que pudiere sufrir el personal
desempeñando las labores de exploración sean trabajadores suyos o de
contratistas, agentes, prestadores de servicios independientes o jornaleros, por
lo tanto, se obliga a tomar todas las medidas de seguridad necesarias que
señalan los regalmentos y aquellas convenientes.


Ambas partes reconocen y acuerdan que entre el personal que labore o desempeñe
alguna función dentro de los Fundos Mineros o como visitante de los mismos no
existirá relación laboral o de ninguna otra naturaleza con La Concesionaria, sus
funcionarios y representantes.


La Exploradora se obliga a mantener y sacar libre y a salvo a La Concesionaria,
sus funcionarios y representantes por cualquier reclamación, demanda o sanción
legal, sea de la naturaleza que fuere, obligandose por lo tanto a contratar
abogados bajo su cargo y cuenta y a realizar todas las gestiones convenientes o
necesarias para que dichos cargos sean retirados o finiquitados a la mayor
brevedad posible. Cualquier erogación que La Concesionaria realice por dichas
reclamaciones deberá ser reembolsada en un plazo de 30 días a la fecha de su
requerimiento.


DECIMA NOVENA. Una vez que la Dirección de Minas emita un titulo nuevo de
concesión minera sobre el lote amparado con el titulo 191810, o valide el titulo
actual, esta concesión será parte de este contrato sin ninguna compensación
adicional de las ya expresadas en este.


VIGESIMA. IDIOMA CONTRACTUAL.- Las partes firman el presente contrato en los
idiomas Español e Inglés; en caso de discrepancia entre las dos versiones, las
versión en Español prevalecerá. Las partes reconocen haber obtenido el
suficiente asesoramiento legal independiente y el haber leído y entendido (a
través de sus respectivos intérpretes y asesores legales) los efectos legales y
validez del presente contrato en las versiones Español e Inglés. La versión en
Inglés se anexa para referencia como Anexo 3, el cual forma parte integra del
mismo para todos los afectos legales que haya lugar.


EN CONSTANCIA DE LO ANTERIOR, las partes firman el presente contrato en la Cd.
de Chihuahua, Chih. México a los 21 días de junio del 2006.




LA “CONCESIONARIA”


MINERA EMILIO, S.A. DE C.V.


/s/Jose Emilio Touche Creel
JOSE EMILIO TOUCHE CREEL
REPRESENTANTE LEGAL



--------------------------------------------------------------------------------




LA “EXPLORADORA”
SUNBURST MINING DE MEXICO, S.A. DE C.V.





/s/Robert Knight    /s/Mario Ayub Touche
ROBERT KNIGHT     MARIO AYUB TOUCHE
REPRESENTANTES LEGALES








TESTIGO      TESTIGO


 
/s/Yolanda Creel Lujan    /s/Mariza Alarcon Barragan
YOLANDA CREEL LUJAN         MARIZA ALARCON BARRAGAN
 
Date:  October 26, 2006








 










ANEXO A
LAS CONCESIONES MINERAS
 
1. Descripción Legal:



1.1.  
Lote: Carmela

1.2.  
Título No.: 176856

1.3.  
Titular(es): Minera Emilio, S.A. de C. V. (100%)

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 96, foja 25,
Volumen 240.

1.5.  
Ubicación: Moris, Chihuahua

1.6.  
Fecha de Registro: 17/12/1985 al 16/12/2010.



1. Descripción Legal:



1.1.  
Lote: Maria Luisa

1.2.  
Título No.: 170673

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 53, foja 14,
Volumen 227.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Fecha de Registro: 11/06/1982 al 10/06/2007.



1. Descripción Legal:



1.1.  
Lote: Esperanza Segunda

1.2.  
Título No.: 171000

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 220, foja 56,
Volumen 227.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Fecha de Registro: 05/08/1982 al 04/08/2032.

_________________________________________________________________
1. Descripción Legal:



--------------------------------------------------------------------------------


 

1.1.  
Lote: Verónica Segunda

1.2.  
Título No.: 171083

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 243, foja 62,
Volumen 228.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Fecha de Registro: 09/08/1982 al 08/08/2007.



1. Descripción Legal:



1.1.  
Lote: La Chonca

1.2.  
Título No.: 218432

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 332, foja 166,
Volumen 332.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Fecha de Registro: 05/11/2002 al 04/11/2052.



1. Descripción Legal:



1.1.  
Lote: Silvia

1.2.  
Título No.: 217673

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 293, foja 147,
Volumen 330.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Fecha de Registro: 06/08/2002 al 05/08/2052.



1. Descripción Legal:



1.1.  
Lote: La Cumbre

1.2.  
Título No.: 216091

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 151, foja 76,
Volumen 326.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Fecha de Registro: 09/04/2002 al 08/04/2052.

__________________________________________________________________


1. Descripción Legal:



1.1.  
Lote: La Cumbre II Fracc. A.

1.2.  
Título No.: 220350

1.3.  
Titular(es): Minera Emilio, S.A. de C.V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 90, foja 45,
Volumen 338.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Término de Vigencia: 18/07/2003 al 17/07/2053



1. Descripción Legal:



1.1.  
Lote: La Cumbre II

1.2.  
Título No.: 220349

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 89, foja 45,
Volumen 338.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Término de Vigencia: 18/07/2003 al 17/07/2053.



1. Descripción Legal:



--------------------------------------------------------------------------------


 

1.1.  
Lote: Segunda de Santa Teresa

1.2.  
Título No.: 219233

1.3.  
Titular(es): Minera Emilio, S. A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 53, foja 27,
Volumen 53.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Término de Vigencia: 20/02/2003 al 19/02/2053



1. Descripción Legal:



1.1.  
Lote: Fortunato 2

1.2.  
Título No.: 214274

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 134, foja 87
Volumen 321.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Término de Vigencia: 06/09/2001 al 05/09/2051



1. Descripción Legal:



1.1.  
Lote: Santo Niño 3

1.2.  
Título No.: 220150

1.3.  
Titular(es): Minera Emilio, S.A. de C. V.

1.4.  
Registro del Titulo: Libro de Concesiones Mineras, Acta Número 250, foja 125,
Volumen 337.

1.5.  
Ubicación: Moris, Chihuahua.

1.6.  
Término de Vigencia: 17/06/2003 al 16/06/2053

















ANEXO B


REGALIAS SOBRE LIQUIDACIONES NETAS DE FUNDICION


ARTICULO
DEFINICIONES


Todos los términos en mayúsculas que se utilicen pero que no sean definidos en
el presente Anexo deberán tener el significado asignado a dichos términos en el
presente Contrato. Los términos siguientes los cuales son utilizados en el
presente instrumento deberán tener los siguientes significados (en caso que
cualquier término o definición en este Anexo estuviera en conflicto con algún
término o definición señalado en el Contrato, el término o definición en el
presente Anexo deberá prevalecer o gobernar):



1.1  
“Afiliado” significa toda Persona que directa o indirectamente Controla, es
Controlada o se encuentra bajo el Control común de una de las partes del
presente Contrato.




1.2  
“Contrato” significa el presente Contrato de Opción de Compras celebrado con
respecto a la Propiedad por el Otorgante y el Propietario de la Regalía al cual
el presente Anexo se adjunta y forma parte.




1.3  
“Deducciones Permitidas” significa los siguientes gastos que serán deducidos de
los Ingresos:




--------------------------------------------------------------------------------


 

a)  
gastos de fundición para minerales concentrados y de refinación para barras
“doré”.

b)  
impuestos ad-valorem e impuesto basados en las ventas de producción, en caso de
que fueran aplicables, pero no el Impuesto sobre la renta (ISR):




1.4  
“Area de Interés” significa el área superficial amparadas por las Concesiones
Mineras.




1.5  
“Compañía” significa Sunburts Mining de México, S.A. de C.V., sociedad
debidamente constituida conforme a las leyes de los Estados Unidos Mexicanos, la
cual es la Otorgante en el presente Contrato, así como sus sucesores y
causahabientes.




1.6  
“Producción Comercial” significa la extracción superficial o subterraneos de
productos minerales con fines comerciales y de lucro por un período
ininterrumpido de 30 días, quedando excluídas dentro de este concepto la
extracción de material con fines de estudio de laboratorio o las actividades de
prueba de la planta de molienda y beneficio.




1.7  
“Control” utilizado como verbo, cuando se usa con respecto a un ente, la
habilidad de dirigir, directa o indirectamente a través de uno o más
intermediarios, o de causar la dirección de la administración y políticas de
dicho ente mediante (a) a la propiedad o el beneficio de títulos de crédito con
derechos de voto o membresía; (b) el derecho de nombrar administradores,
consejeros o administración corporativa; (c) contratos; (d) Contratos de
operación; (e) fideicomisos con derechos de voto; o de alguna otra forma; y
cuando el término se usa con respecto a una persona física, significa la
habilitad legal o real para controlar las acciones de otra persona a través de
relaciones de parentesco, gestoría, contrato o de cualquier otra forma; y cuando
el término “Control” es usado como sustantivo, significa el interés que otorga a
su poseedor la habilidad de ejercer cualquiera de los poderes señalados
anteriormente.




1.8  
“Ingreso Contable” significa lo siguiente:



1.8.1 En los casos en los que el Otorgante o sus Afiliados produzcan como
Producto final o hayan producido como Producto final mediante un contrato de
operación, fundición o refinación, o mediante cualquier otra transacción que
resulte un crédito o reembolso a la cuenta del Otorgante o sus Afiliados: (a) un
material de cobre que reúna ya sea los requerimientos aceptables de entrega
establecidos por el London Metal Exchange (“LME”) para el caso del Cobre Cátodo
o para Cobre de Alta Ley que reúna los requerimientos de entrega de la división
de COMEX del New Cork Mercantile Exchange (“COMEX”); y/o (b) bulion fino de otro
de 0.995 o mejor (“Bulion de Oro”); y/o (c) bulion de plata de 0.9995 o mejor
)”Bulion de Plata”), en cada caso concentrados de mineral u otro material que
haya sido minado y removido de la Propiedad; entonces, sin importar lo pactado
en contrato en este Anexo, el término “Ingreso Contable” por dicho(s) metal(es)
deberá ser entendido que significa el número neto de libras avoirdupois de cobre
y/o onzas troy de Bulion de Oro y/o Bulion de Plata, según sea el caso,
acreditado o reembolsado a la cuenta del Otorgante o sus Afiliados en un
trimestre de calendario, multiplicado por: (i) para el metal de cobre, el
promedio del Precio de Compra del LME para el caso de Cobre Cátodo de Ley “A” y
en caso de *Cobre de Alta Ley de COMEX el promedio del precio más cercano de
spot en COMEX, en ambos durante el trimestre de calendario durante el cual dicho
cobre es acreditado o reembolsado; (ii) para el Bullion de Oro, el promedio del
Precio Fijo del London Bullion Market Association P.M. para el trimestre de
calendario en el cual dicho metal es acreditado o reembolsado; o (iii) para el
Bulion de Plata, el promedio del Precio Fijo del London Bullion Market
Association para el trimestre de calendario en el cual dicho metal es acreditado
o reembolsado.



--------------------------------------------------------------------------------


 

1.8.2  
El precio promedio para el trimestre de calendario respectivo deberá ser
determinado dividiendo la suma de todos los precios diarios publicados durante
el trimestre respectivo por la suma del número total de días en lo que dichos
precios fueron publicados. El precio publicado deberá ser obtenido, en el caso
del Cobre Cátodo de Ley A del LME o el Cobre Grado COMEX, de la publicación
Platt´s metals Prince Alert Week Monthly Averages por el período aplicables o en
Metals Bulletin, pero siendo corregidos por las publicaciones oficiales del
COMEX o el London Metal Exchange en los casos en que existieren errores de
imprenta; y en el caso de todos los otros precios, en las publicaciones The Wall
Strreet Journal, Reuters, u otras fuentes fidedignas seleccionadas por el
Otorgante. Si el precio de compra del LME para Cobre Cátodo Ley A, o el precio
de spot COMEX más cercano para el Cobre de Alta Ley o el Precio Fijo del Bulion
de Oro del London Bullion Brokers P.M. o el Precio Fijo del Bulion de Plata del
London Bullion Brokers P.M., según sea el caso, dejara de publicarse, las partes
deberán acordar un método alternativo para determinar el precio promedio diario
de spot para el cobre refinado, el Bulion de Oro o el Bulion de Plata, según sea
el caso, y si no llegaran a un acuerdo, será usado el promedio diario del precio
de compra del LME aplicable durante dicho período, según sea el caso, que sea
determinado razonablemente por el Otorgante. Para cualquier otro metal, o
mineral no mencionado, el precio promedio se determinara de la siguiente
forma:________________________________(No esta incluido en clausula siguiente?)




1.8.3  
En los casos en los que un Producto intermedio que no se haya descrito
anteriormente como Producto final sea distribuido a un Afiliado del Otorgante y
dicho Producto intermedio es convertido por dicho Afiliado a un Producto que
reúna los estándares descritos en esta definición, entonces para efectos de
calcular el Ingreso Contable, dicho Producto será considerado como producido, y
el Ingreso Contable como recibido, por el Otorgante.




1.9  
“GAAP” significa los principios contables generalmente aceptados que se
describen en las opiniones y pronunciamientos del Consejo de Principios
Contables del Instituto Americano de Contadores Públicos Certificados y en los
pronunciamientos del Consejo de Estándares sobre Contabilidad Financiera, de
tiempo en tiempo, aplicados en forma consistente.




1.10  
“Otorgante” significa la Compañía y sus sucesores y causahabientes.




1.11  
Mina significa toda excavación en la tierra o en jales, ya sea que sea trabajada
o no, hecha con el propósito de extraer o explotar Productos, y deberá incluir:




a)  
todo tiro, mina de superficie, túnel o abertura, subterránea o de cualquier otra
naturaleza, de la cual o a través de la cual los Productos son o podrán ser
removidos o extraídos por cualquier método, en cantidades mayores a las
requeridas para efectos de avaluación;

b)  
el área de minado y todo edificio, estructura, desechos de mina, maquinaria,
equipo, herramientas, caminos de acceso, pistas de aterrizaje, cables de
electricidad, instalaciones de generación de energía, instalaciones de secado y
evaporación, ductos, vías férreas y otras instalaciones para el minado,
transportación, almacenamiento y depósito de Productos, desechos y otros
materiales; y




c)  
otras instalaciones u objetos requeridos o pretendidos para el uso o con el
propósito o en conexión con dicha extracción o explotación.




--------------------------------------------------------------------------------


 

1.12  
“Ingreso Neto” significa el Ingreso menos las Deducciones Permitidas con
relación a dicho Ingreso, en cada caso por el trimestre de calendario aplicable.




1.13  
“Regalía sobre Liquidaciones Netas” significa la regalía otorgada mediante el
presente Anexo B.




1.14  
“Persona” significa todo individuo, corporación, fideicomiso, asociación
ilimitada, sociedad anónima, participación conjunta, organización no
constituida, firma, estado, autoridad de gobierno o cualquier agencia o
subdivisión política de las anteriores, o cualquier otro ente.




1.15  
“Ingreso por Producto Físico” significa todo ingreso recibido por Productos
distintos a los descritos en la definición de “Ingresos Contables”. La cantidad
de dichos ingresos serpa determinada de la siguientes manera:




1.15.1  
Si los productos minados o extraídos de la propiedad son vendidos a una
fundidora, refinería o a otro comprador (distintos al Otorgante o Afiliados del
Otorgante) en forma de Producto crudo o intermedio que no reúne los
requerimientos establecidos en la subsección 1.8.1 de la definición de “Ingreso
Contable” para metales a los que se refiere dicho apartado (por ejemplo) la
venta de concentrados de cobre) o son distribuidos a un Afiliado pero no son
convertidos por dicho Afiliado en Producto final que reúne los requerimientos de
la definición de “Ingreso Contables” de los metales previstos anteriormente,
entonces la cantidad del Ingreso por Producto Físico con respecto a dicho
producto crudo o intermedio deberá ser igual a la cantidad de ingreso neto
recibido realmente por el Otorgante por la venta física de los Productos a la
fundidora, refinería y otro comprador de los metales pagables contenidos en
dichos Productos, incluyendo los bonos, premios y subsidios, y una vez deducidas
las Deducciones Permitidas, ya sea que hayan sido deducidas por el comprador o
pagadas o incurridas por el Otorgante. En los casos en los que dichos Productos
son distribuidos en especie a un Afiliado del Otorgante y posteriormente
vendidos sin procesamiento adicional por dicho Afiliado o en su representación,
dicha venta deberá ser considerada como una venta realizada por el Otorgante
para efectos de cómputo de los cálculos en esta subsección 1.15.1 y se
considerará que el Otorgante ha recibido el Ingreso respectivo.




1.15.2  
Si Productos minados y extraídos de la propiedad y distribuidos a un afiliado
mediante una transacción que se este prevista ni en la subsección 1.15.1 ó en la
definición e ingreso contable, entonces en dicho caso el ingreso que se
atríbuirá a dichos productos deberá ser el precio del valor justo de mercado que
de otra forma se hubiera recibido de un tercero en una operación no relacionada
por la venta de dichos productos, neto de todas las deducciones permitidas
incurridas.




1.16  
“Productos” significa todo mineral concentrado, precipitado, cátodo, soluciones
de lixiviación, doré, ó cualquier otro producto metálico primario, intermedio ó
final extraído, minado ó removido de la propiedad para su venta comercial.
Productos no deberá incluir ningún material minado y extraído de la propiedad
para uso del otorgante en la construcción de caminos, cimientos, construcciones
de concreto u otros usos industriales relacionados con la propiedad ó el
material que sea procesado pero que no se haya originado en la propiedad.




1.17  
“Propiedad” para efectos del presente anexo significa (i) las concesiones
mineras con sus modificaciones, cambios ó mejoras que se les haga de tiempo en
tiempo por el otorgante.




1.18  
”Ingreso” significa la suma del ingreso por producto físico y el ingreso por
cambio correspondiente al trimestre de calendario respectivo,




--------------------------------------------------------------------------------


 

1.19  
“Cuenta de Regalías” significa la cuenta contable establecida por el otorgante ó
en su representación para el registro de:

a)  
Todas las deducciones permitidas, como débito, calculadas al valor en efectivo
al momento en que el gasto fue incurrido, y

b)  
Todo el ingreso, cómo crédito, para efectos del cómputo de la regalía sobre
liquidaciones netas pagadera en cada caso por el trimestre de calendario
aplicable.



1.20 “Propietario de la Regalía” significa, la concesionaria.


1.21 “Porcentaje de la Regalía” significa el porcentaje del tres por ciento
(3.0%), asi como la tabla escalatoria establecida en la Clausula NOVENA de el
presente instrumento.


1.22 “Actividades de Intercambio” significa cualquiera y todas las actividades
de protección contra variación de precios realizada por el otorgante o sus
afiliados con respecto a cualquiera de los productos, insumos, tasas de interés
ó cambio de moneda, incluyendo sin limitar, toda venta a futuro y-o contratos de
compraventa, contratos de precios, spot diferidos, contratos de opción, compras
especulativas y ventas de contratos a futuro, futuros y-o opciones, todos ya
sean celebrados dentro ó fuera de los mercados de valores. Dicha actividad de
intercambio, y las ganancias y pérdidas generadas por los mismos, deberán ser
considerados en el cálculo de las regalías a pagarse al propietario de la
regalía, en conexión con la determinación de precio, la fecha de la compra-venta
ó la fecha en que cualquier pago de regalía es exigible.


1.23 “Transmisión” significa toda venta, otorgamiento, cesión, transferencia,
afectación, garantía, hipoteca, abandono y toda otra transmisión.


1.24 “Explotacion Comercial” Significa la explotacion de las concesiones a un
nivel superior al 70% de la capacidad potencial determinada en el Estudio de
Factibilidad, el cual formara parte integrante del contrato definitivo.
 
1.25 “Plan maestro de explotacion”( Definirlo en los terminos del plan maestro
de exploracion, en funcion al estudio de factibilidad, y mencionar la obligacion
de que forme parte del contrato definitivo)


ARTICULO II


COMPUTO Y PAGO DE LA REGALIA SOBRE LOS INGRESOS NETOS


2.1 Cómputo. Para efectos del cómputo de la regalía sobre las liquidaciones
netas, el otorgante deberá multiplicar el ingreso neto (registrado como balance
positivo en la cuenta de regalías) por el porcentaje de la regalía, en cada caso
por el trimestre de calendario inmediatamente anterior.


2.2 Pagos.


2.2.1 La obligación del otorgante del pago de la regalía sobre las liquidaciones
netas iniciará a partir de la fecha en la que el otorgante notifique al
propietario de la regalía el inicio de la producción comercial (según se define
en el contrato).


2.2.2. Una vez que el otorgante determine que el pago por regalía sobre
liquidaciones netas es exigible y acreditable conforme al presente anexo, el
otorgante deberá pagar al propietario de la regalía una cantidad igual a la
regalía sobre las liquidaciones netas computados conforme a la sección 2.1
dentro de los (45) cuarenta y cinco días siguientes a la conclusión del
trimestre de calendario para el cuál el cómputo fue hecho, y deberá entregar con
dicho pago una copia de los cálculos utilizados en relación con dicho pago. Todo
pago en exceso ó insuficiente deberá ser corregido por el trimestre de
calendario subsiguiente a la determinación de dicho ajuste.


ARTICULO III
 

--------------------------------------------------------------------------------


 
CONTABILIDAD


3.1 Principio Contable. Sujeto a lo previsto en legislación fiscal mexicana en
vigor, todos los ingresos y deducciones permitidas deberán ser registrados en la
cuenta de regalía y determinados en concordancia con GAAP, según sean aplicados
por el otorgante. Los ingresos y las deducciones permitidas deberán ser
determinadas por el método contable de incremento.


ARITICULO IV


AUDITORIAS


4.1 Auditorías. El propietario de la regalía, mediante notificación previa por
escrito, tendrá el derecho de nombrar a una firma independiente de Contadores
Publicos para auditar los registros relacionados con el cómputo de la regalía
sobre las liquidaciones netas, dentro de los tres meses siguientes al recibo de
uno de los pagos señalados en la sección 2.1 anterior. Todo cómputo que no sea
auditado conforme a lo anterior será considerado como final y no estará sujeto
en lo subsiguiente a la auditoría ú objeción.


4.2 Disputas. Se considerará que el propietario de la regalía ha renunciado al
derecho que pudiera tener para objetar un pago hecho por cualquier trimestre de
calendario, al menos que notifique por escrito dicha objeción dentro de los tres
meses siguientes del recibo del pago final correspondiente a dicho trimestre de
calendario.


ARTICULO V


GENERAL


5.1 Registros. El otorgante deberá conservar registros fidedignos respecto a
tonelaje, volumen de productos, análisis de productos, peso, humedad, ensayes
sobre metales pagables contenidos y otros registros, según sea apropiado, con
respecto al cómputo de la regalía sobre liquidaciones netas establecidas en el
presente contrato.


5.2 Operaciones. El otorgante y sus afiliados tendrán derecho a (i) tomar todas
las decisiones operativas con respecto al método y magnitud del minado y
procesamiento de los productos minados ó derivados de la propiedad (por ejemplo,
sin limitación, la decisión de procesar mediante lixiviación el lugar de por
trituración convencional), (ii) tomar las decisiones relacionadas con la venta
de los productos, y (iii) tomar las decisiones concernientes. todas las
decisiones concernientes a la clausura temporal o a largo plazo de las
operaciones,deberan ser debidamente fundamentadas y justificadas, y seran
informadas y acordadas previamente con el propietario de la regalia, para en su
caso acordar el importe a pagar como clausula penal, o la cancelacion del
contrato


5.3 Derecho a Inspeccionar. El propietario de la regalía ó su representante
autorizado, podrá mediante notificación previa al otorgante, entrar a la
superficie ó porciones de superficie de la propiedad con el propósito de
inspeccionar la propiedad, ó sus mejoras y operaciones, y podrá inspeccionar y
copiar todos los registros e información concerniente al cómputo de su interés,
incluyendo sin limitar, todos los registros e información que sean mantenido
electrónicamente. El Propietario de la Regalía ó su representante autorizado
entrará a la propiedad a su propio riesgo y no podrán irrazonablemente
trastornar las operaciones realizadas en la propiedad ó con relación a ésta. El
propietario de la regalía indemnizara y liberará de responsabilidad al otorgante
y afiliados (incluyendo, sin limitación, compañía matrices directas e
indirectas), asi como a sus respectivos consejeros, funcionarios, accionistas,
trabajadores, gestores y abogados de toda responsabilidad legal que pudiera ser
imputada, declarada ó incurrida por cualquiera de ellos como resultado de alguna
lesión causada al propietario de la regalía ó a sus gestores ó representantes
por el ejercicio de los derechos otorgados en la presente cláusula del
propietario de la regalía.


5.5 Notificaciones. Toda notificación, pago y cualquier otra comunicación (en lo
sucesivo las notificaciones) permitidas ó requeridas en el presente contrato
deberán ser hechas por escrito y dirigidas a los domicilios del otorgante y del
propietario de la regalía en la forma y en los términos descritos en el contrato
de opción de compra, al cuál se adjunta al present anexo.
 

--------------------------------------------------------------------------------


 
5.6 Confidencialidad.


5.6.1 Con excepción a lo previsto en la sección 5.6.2 ninguna información ó data
entregada al propietario de la regalía conforme a los términos del presente
anexo será diseminada por el propietario de la regalía a ningún tercero ó al
público en general, sin el consentimiento previo del otorgante, el cuál no
deberá ser negado sin razón.


5.6.2 El consentimiento requerido conforme a la sección 5.6.1 no aplicará a la
diseminación.


5.6.2.1 A un afiliado por representante que posee de buena fé la necesidad de
ser informado ( pero sujeto a las obligaciones de confidencialidad contenidas en
esta sección).


5.6.2.2 A una dependencia de Gobierno ó al público, cuando el afiliado que
realiza la diseminación cree de buena fé que la misma es requerida por mandato
de ley aplicable ó por los reglamentos de un mercado de valores.


5.6.2.3 Realizada en relación a un litigio ó arbitraje relacionado con una de
las partes, cuando dicha diseminación es requerida por el Tribunal
correspondiente, ó es por el consejo del abogado de dicha parte, necesaria para
la consecución del juicio, pero sujeto a la notificación previa a la otra parte
para permitir a dicha otra parte el perseguir acciones preliminares protectoras.


5.6.3 Previo a cualquier diseminación descrita en las subsecciones 5.6.2.1,
5.6.2.2 ó 5.6.2.3 anteriores, dicha tercera parte deberá primeramente acordar el
proteger la información confidencial de diseminación adicional en el mismo grado
al que la parte está obligada bajo la sección 5.6.


Independientemente de todo lo contenido en el presente contrato en contrario,
ninguna de las partes deberá diseminar conforme al presente contrato ninguna
información geológica, de Ingeniería ó de otra naturaleza a ninguna tercera
persona sin comunicar asimismo la existencia y la naturaleza de todo protección
legal que acompaña a dicha información y los requerimientos de la ley aplicable
ó reglamento ó reglas de algún mercado de valores aplicable, respecto a la
diseminación pública, según sea el caso.


5.7 Mixtura. El otorgante tendrá el derecho de revolver ore, concentrados,
minerales y otro material minado y extraído de la propiedad de los cuáles los
productos han de producirse, con otro ore, concentrados, minerales ú otro
material minado ó extraído de las propiedades; sujeto, sin embargo, a que el
otorgante deberá calcular de muestras representativas las leyes promedio de los
mismos y otras medidas según se consideren apropiadas, y deberá pesar (ó
calcular el volumen) del material con anticipación a ser revuelto. Al obtener
las muestras representativas, calcular las leyes promedio del ore y promedio de
porcentajes de recuperación, el otorgante podrá utilizar cualquier procedimiento
aceptable en la Industria Minera y Metalurgista que considere apropiado para el
tipo de actividad de minado y procesamiento que sea conducida. Además ,
procedimientos similares podrán ser utilizados por el otorgante para atribuir a
los materiales revueltos cualquier castigo y otro cargo y deducciones, si
existieren, que sean impuestos por la Fundidora, Refinería, ó comprador de dicho
material.


5.8 Cambio de Propiedad del Derecho a la Regalía sobre liquidaciones netas.
Ningun cambio ó división de los derechos de propiedad de la regalía sobre
liquidaciones netas, realizado de cualquier forma, deberá incrementar las
obligaciones ó disminuir los derechos del otorgante. El propietario de la
regalía acuerda que cualquier cambio en la propiedad de la regalía sobre las
liquidaciones netas deberá ser realizado en una manera que garantice que el
otorgante sólo será requerido para hacer pagos y entregar notificaciones a no
más de una sola persona. Ningún cambio ó división de los derechos de propiedad
será la regalía sobre las liquidaciones netas, será obligatorio para el
otorgante hasta que una copia certificada del instrumento donde consta dicho
cambio ó división de propiedad haya sido recibido por el otorgante.
 

--------------------------------------------------------------------------------


 
5.9 Cesión del Otorgante. El otorgante tendrá el derecho de transmitir todo ó
una porción de su interés jurídico en la propiedad. Si el otorgante transmite
todo o una porción de su interés jurídico de la propiedad, una vez obtenida por
parte del cesionario la subrogación de las obligaciones del otorgante conforme
al presente anexo con respecto al interés jurídico transmitido, el otorgante
deberá por consiguiente ser liberado de toda obligación de pago de regalía
conforme al presente anexo con respecto a cualquier regalía que pudiera resultar
subsiguientemente con respecto al interés jurídico transmitido.
 

--------------------------------------------------------------------------------














































 









